 



EXHIBIT 10.02

STOCK PURCHASE AGREEMENT

by and between

PERENCO S.A.

NUEVO ENERGY COMPANY

and

NUEVO INTERNATIONAL, INC.

dated as of April 8, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I DEFINITIONS
    1  
Section 1.1
  Defined Terms     1  
Section 1.2
  Singular and Plural     1  
Section 1.3
  Capitalized Terms     1  
ARTICLE II SALE OF STOCK
    2  
Section 2.1
  Purchase and Sale     2  
Section 2.2
  Purchase Price     2  
Section 2.3
  Closing     3  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    3  
Section 3.1
  Organization and Qualification     3  
Section 3.2
  Authority and Approval     4  
Section 3.3
  Capitalization     4  
Section 3.4
  Organizational Documents     4  
Section 3.5
  Financial Statements     4  
Section 3.6
  Absence of Material Changes     4  
Section 3.7
  Indebtedness     5  
Section 3.8
  Litigation and Claims     5  
Section 3.9
  Title to Property     5  
Section 3.10
  Assets     5  
Section 3.11
  Receivables     5  
Section 3.12
  Insurance     5  
Section 3.13
  Contracts     6  
Section 3.14
  No Violation     6  
Section 3.15
  Undisclosed Liabilities     6  
Section 3.16
  Compliance with Laws     6  
Section 3.17
  Employees     6  
Section 3.18
  Taxes     7  
Section 3.19
  Brokerage Arrangements     7  
Section 3.20
  Books and Records     7  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
Section 3.21
  Insolvency     7  
Section 3.22
  Guarantees     7  
Section 3.23
  No Other Representations     7  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
    8  
Section 4.1
  Organization of Buyer     8  
Section 4.2
  Authority and Approval     8  
Section 4.3
  No Violation     8  
Section 4.4
  Litigation     8  
Section 4.5
  Funds Available     8  
Section 4.6
  Brokerage Arrangements     9  
ARTICLE V CONDUCT PENDING CLOSING
    9  
Section 5.1
  Consents     9  
Section 5.2
  Conduct of Business Prior to the Closing Date     9  
Section 5.3
  Notification of Certain Matters     11  
Section 5.4
  Notice of Litigation     11  
Section 5.5
  Access to Information     11  
Section 5.6
  Change of Company Names     11  
Section 5.7
  Notice to Certain Persons     12  
Section 5.8
  Insurance     12  
Section 5.9
  Foreign Corrupt Practices Act     12  
ARTICLE VI TAX MATTERS
    13  
Section 6.1
  Liability for Taxes     13  
Section 6.2
  Tax Returns     13  
Section 6.3
  Cooperation on Tax Matters     15  
Section 6.4
  Refunds or Credits     15  
Section 6.5
  Filing of Amended Returns     16  
Section 6.6
  Transaction Taxes     16  
Section 6.7
  FIRPTA Certificate     16  
Section 6.8
  Survival     16  
Section 6.9
  Conflict     17  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
    17  
Section 7.1
  Representations and Warranties     17  
Section 7.2
  Covenants     17  
Section 7.3
  Material Adverse Effect     17  
Section 7.4
  Certificates     17  
Section 7.5
  Certified Copy of Charter, Resolutions, etc     17  
Section 7.6
  Consents and Approvals     18  
Section 7.7
  Prohibitions     18  
Section 7.8
  Stock Certificates; Closing Documents     18  
Section 7.9
  Closing Requirements     18  
Section 7.10
  Closing Agreement     18  
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
    18  
Section 8.1
  Representations and Warranties     18  
Section 8.2
  Covenants     19  
Section 8.3
  Certificate     19  
Section 8.4
  Certified Copy of Resolutions     19  
Section 8.5
  Consents and Approvals     19  
Section 8.6
  Prohibitions     19  
Section 8.7
  Closing Documents     19  
ARTICLE IX CLOSING DOCUMENTS
    20  
Section 9.1
  By Seller     20  
Section 9.2
  By Buyer     20  
ARTICLE X TERMINATION
    20  
Section 10.1
  Right of Termination     20  
Section 10.2
  Effect of Termination     21  
ARTICLE XI SURVIVAL, INDEMNIFICATIONS
    21  
Section 11.1
  Survival     21  
Section 11.2
  Indemnification by Seller     21  
Section 11.3
  Indemnification by Buyer     22  
Section 11.4
  Limitations     22  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
Section 11.5
  Waiver of Representations     25  
Section 11.6
  Procedures for Indemnification     25  
Section 11.7
  Subrogation     26  
Section 11.8
  Nature of Payments     26  
ARTICLE XII MISCELLANEOUS
    27  
Section 12.1
  Schedules     27  
Section 12.2
  Public Announcements     27  
Section 12.3
  Seller’s Access to Books and Records After Closing     27  
Section 12.4
  Fees and Expenses     27  
Section 12.5
  Rights of Third Parties     27  
Section 12.6
  Confidential Information     28  
Section 12.7
  Waiver     28  
Section 12.8
  Specific Performance     28  
Section 12.9
  Entirety of Agreement; Non-reliance     29  
Section 12.10
  Dispute Resolution     29  
Section 12.11
  Attorney Fees     29  
Section 12.12
  Notices     30  
Section 12.13
  Amendment     31  
Section 12.14
  Further Assurances     31  
Section 12.15
  Governing Law     31  
Section 12.16
  Counterparts     31  
Section 12.17
  Binding Effect and Assignment     31  
Section 12.18
  Invalid Provisions     32  
Section 12.19
  Meanings of Pronouns, Singular and Plural Words     32  
Section 12.20
  Headings     32  
Section 12.21
  Post-Signing Deliverable     32  
Section 12.22
  Additional Purchase Price Adjustments     32  
Section 12.23
  Nuevo Energy Obligations     33  

-iv-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

          Exhibit 1.1       Defined Terms          
Schedule 3.1
  -   Organization and Jurisdiction
Schedule 3.3
  -   Capitalization
Schedule 3.5
  -   Financial Statements
Schedule 3.6
  -   Material Changes
Schedule 3.7
  -   Indebtedness
Schedule 3.8
  -   Litigation and Claims
Schedule 3.9
  -   Title to Property
Schedule 3.11
  -   Receivables
Schedule 3.12
  -   Insurance
Schedule 3.13
  -   Material Contracts
Schedule 3.14
  -   No Violation by Seller
Schedule 3.15
  -   Undisclosed Liabilities
Schedule 3.16
  -   Compliance with Laws
Schedule 3.18
  -   Taxes
Schedule 3.20
  -   Books and Records
Schedule 4.3
  -   No Violation by Buyer
Schedule 5.2
  -   Conduct of Business Prior to the Closing Date
Schedule 7.8
  -   Stock Certificates; Closing Documents

-v-



--------------------------------------------------------------------------------



 



STOK PURCHASE AGREEMENT

     This Stock Purchase Agreement (this “Agreement”) is made and entered into
as of the 8th day of April 2004, by and between PERENCO S.A., a Bahamas
corporation (“Buyer”), NUEVO INTERNATIONAL, INC., a Delaware corporation
(“Seller”) and NUEVO ENERGY COMPANY, a Delaware corporation (“Nuevo Energy”).

WITNESSETH:

     WHEREAS, the Seller owns, directly, all of the issued and outstanding
shares of capital stock of Nuevo Congo Ltd., a Cayman Island corporation (“Nuevo
Congo”);

     WHEREAS, Seller desires to sell and Buyer desires to purchase all of the
issued and outstanding shares of capital stock of Nuevo Congo (the “Purchase
Transaction”); and

     WHEREAS, the respective boards of directors of Seller and Buyer have
determined that the Purchase Transaction is in the best interest of their
respective corporations and shareholders.

     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein the Parties hereto agree as follows:

ARTICLE I
DEFINITIONS

     Section 1.1 Defined Terms. For all purposes of this Agreement, except as
otherwise expressly provided herein, terms defined above in the preamble and
recitals shall have the meanings set forth therein and the terms contained in
Exhibit 1.1 hereto shall have the meanings set forth therein.

     Section 1.2 Singular and Plural. Defined terms in this Agreement shall also
mean in the singular number the plural, and in the plural number the singular.

     Section 1.3 Capitalized Terms. In addition to such terms as are defined in
the preamble and recitals to this Agreement and in Exhibit 1.1, any other
capitalized term appearing herein shall have the meaning ascribed to it in the
Section in which it is defined.

 



--------------------------------------------------------------------------------



 



ARTICLE II
SALE OF STOCK

     Section 2.1 Purchase and Sale. Subject to the terms and conditions hereof,
and in reliance upon the representations, warranties, covenants and agreements
herein, at the Closing, Seller agrees to sell and deliver to Buyer, and Buyer
agrees to purchase, accept and pay for, all of Seller’s right, title and
interest in and to the Stock, free and clear of all Encumbrances.

     Section 2.2 Purchase Price.

          (a) As consideration for the Stock, Buyer will pay to Seller, at
Closing, the sum of:

                 (i) TWENTY MILLION DOLLARS AND 00/100 United States Dollars
(USD$20,000,000.00) (the “Base Purchase Price”) minus

                 (ii) $1,453,000 being 25% of the current estimate of the
aggregate Net Working Capital Deficit of Nuevo Congo and Nuevo Holding as of the
Effective Date (subject to any necessary adjustment in accordance with
Section 12.22), plus

                 (iii) an amount equal to the product of



  (a)   (1) the sum of Nuevo Congo share of barrels in inventory as of the
Effective Date minus (2) the sum of Nuevo Congo’s share of overliftings as of
the Effective Date, (and in calculating (1) and (2) above, there shall be taken
into account Nuevo Congo’s share of royalty oil due to the Government of the
Republic of Congo, oil due to such Government in respect of maritime taxes and
oil due to Société Nationale des Hydrocarbures); and     (b)   the price
realized by Nuevo Congo in its first lifting after the Effective Date net of
marketing costs;     (subject to any necessary adjustment in accordance with
Section 12.22); plus

                 (iv) the sum of any contributions by the Seller to Nuevo Congo
between the Effective Date and the Closing Date by way of direct investments or
advances through intercompany accounts, minus

                 (v) the sum of any dividends or other distributions by Nuevo
Congo to the Seller between the Effective Date and the Closing Date, minus

                 (vi) the sum of any payments made or benefits given between the
Effective Date and the Closing Date (other than already included pursuant to
(v) above) by Nuevo Congo to, or on behalf of, the Seller or any of its
Affiliates (save where such payment or

-2-



--------------------------------------------------------------------------------



 



benefit has been fully taken into account in the calculation of the Net Working
Capital Deficit); plus

                 (vii) the sum of any payments made or benefits given between
the Effective Date and the Closing Date (other than already included pursuant to
(iv) above) by the Seller or any of its Affiliates to, or on behalf of, Nuevo
Congo (save where such payment or benefit has been fully taken into account in
the calculation of the Net Working Capital Deficit);

(the Base Purchase Price as adjusted in accordance with clauses (ii) through
(vii), the “Purchase Price”)

          (b) At Closing, Buyer shall pay to Seller, by wire transfer(s) of
immediately available funds to the account(s) specified by Seller in writing at
least five (5) Business Days prior to the Closing Date, the Purchase Price plus
interest at the Agreed Rate commencing on the 90th day after the date of this
Agreement through the Closing Date.

          (c) At Closing, all intercompany accounts receivable and accounts
payable (being accounts between Nuevo Congo and any Affiliate) will be cancelled
and transferred to shareholders’ equity.

     Section 2.3 Closing. The Closing of the transactions contemplated herein
shall take place at the offices of Bracewell & Patterson, L.L.P., 711 Louisiana,
Suite 2900, Houston, Texas 77002 beginning at 10:00 a.m. local time on the first
Business Day following the third day after the conditions in Article VII and
Article VIII are either satisfied or waived by the Party entitled to waive such
condition, or such other date as may be mutually agreed to by Seller and Buyer.
The actual date on which the Closing occurs shall be known as the “Closing
Date”.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller hereby represents and warrants to Buyer as of the date hereof and as
of the Closing Date:

     Section 3.1 Organization and Qualification.

          (a) Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. Nuevo Congo is a
corporation duly incorporated, validly existing and in good standing under the
laws of the Cayman Islands. Nuevo Congo possesses full corporate power and
authority to own and hold the properties and assets that it now owns and holds
and to carry on its business as and where such properties are now owned or held
and such business is conducted. To Seller’s Knowledge, (i) Nuevo Congo is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the character of the properties and
assets now owned or held by it or the nature of the business now conducted by it
requires it to be so licensed or qualified and where the failure to so qualify
might reasonably be expected to affect materially and adversely its business,
financial condition or results of operations , and (ii) Schedule 3.1 contains a
list of each jurisdiction in which Nuevo Congo is duly licensed or qualified to
do business as a foreign corporation.

-3-



--------------------------------------------------------------------------------



 



          (b) Except as disclosed in Schedule 3.1, Nuevo Congo has no direct or
indirect investment or interest in or control over any other corporation,
partnership, joint venture or other business entity.

     Section 3.2 Authority and Approval. Seller has the corporate power and
authority to execute, deliver and perform this Agreement and all other documents
and instruments referred to herein or contemplated hereby, and to consummate the
transactions contemplated hereby. The execution and delivery by Seller of this
Agreement, the performance by Seller of all the terms and conditions of this
Agreement to be performed by it and the consummation of the Purchase Transaction
have been duly authorized and approved by its board of directors, and no
approval of the stockholders of Seller is required in connection with the
consummation of the transactions contemplated hereby. Assuming due execution,
delivery and performance of this Agreement by Buyer, this Agreement constitutes
the valid and binding obligations of Seller enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity).

     Section 3.3 Capitalization. The authorized capitalization and the number of
issued and outstanding shares of Nuevo Congo are set forth on Schedule 3.3
hereto. All of the issued and outstanding shares of the Stock are owned directly
by Seller and all such shares have been duly authorized and are duly and validly
issued and outstanding, fully paid and non-assessable except as indicated on
Schedule 3.3, and are free and clear of any and all Encumbrances. There are no
outstanding options, warrants or other rights of any nature providing for the
purchase, issuance or sale of any stock of Nuevo Congo, and there are no
outstanding securities or debt obligations of Nuevo Congo convertible into or
exchangeable for shares of capital stock or equity interests of Nuevo Congo.
Except as set forth on Schedule 3.3, Seller has full legal right to sell, assign
and transfer the Stock to Buyer and shall transfer to Buyer good and valid title
to the Stock, free and clear of all Encumbrances.

     Section 3.4 Organizational Documents. Seller has delivered to Buyer true,
correct and complete copies of (a) the articles of incorporation of Nuevo Congo,
together with all amendments thereto, and (b) the bylaws of Nuevo Congo as
currently in effect.

     Section 3.5 Financial Statements. Attached as Schedule 3.5 is the combined
unaudited consolidated balance sheet and consolidated statement of income of
Nuevo Congo and Nuevo Holding for the twelve month period ending December 31,
2003 (the “Financial Statements”). The Financial Statements were prepared in
accordance with GAAP (except for any changes in accounting methods referred to
in the notes thereto and subject in the case of unaudited interim financial
statements to normal year end adjustments and, in the case of all unaudited
Financial Statements, the absence of footnotes) and fairly present (a) the
consolidated financial condition of Nuevo Congo and Nuevo Holding as of
December 31, 2003 and (b) the consolidated results of operations of Nuevo Congo
and Nuevo Holding, respectively, for the periods therein set forth.

     Section 3.6 Absence of Material Changes. Except on account of matters that
generally affect the economy or the industry in which Nuevo Congo is engaged and
as disclosed

-4-



--------------------------------------------------------------------------------



 



on Schedule 3.6, since December 31, 2003, to the Knowledge of Seller, there have
been no changes in (i) the assets, liabilities or financial condition of Nuevo
Congo as set forth in the Financial Statements or (ii) the business, financial
condition or results of operations of Nuevo Congo, that have had or would
reasonably be expected to have a Material Adverse Effect.

     Section 3.7 Indebtedness. Except as set forth on the Financial Statements
(or reflected in the notes thereto) and disclosed on Schedule 3.7, Nuevo Congo
has incurred no material obligation or liability (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due), other than
liabilities in the ordinary course of business which are not required to be
disclosed on the Financial Statements and other than liabilities which have
arisen after December 31, 2003 in the ordinary course of business, consistent
with past practices.

     Section 3.8 Litigation and Claims. Except as specifically disclosed on
Schedule 3.8, (i) there are no decrees, judgments, fines, forfeiture, awards,
orders or injunctions to which Nuevo Congo is subject, (ii) there are no
Proceedings pending, or to the Knowledge of Seller or Nuevo Congo, threatened
against or relating to Seller or Nuevo Congo, and (iii) to the knowledge of
Seller, there are no claims alleging breach of contract, breach of Applicable
Laws or other liability on the part of Nuevo Congo, that, if determined
adversely to Seller or Nuevo Congo, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     Section 3.9 Title to Property. Except as set forth on Schedule 3.9, Nuevo
Congo is the only legal and beneficial owner of an 6.25% participating interest
in the Convention and a corresponding interest in the Marine I JOA and, has
neither assigned, conveyed or otherwise disposed of any portion of such
interests nor are any such interests subject to any mortgage, pledge, lien,
conditional sales agreement, farm-in right, farm-out right, royalty payment,
options, deed of trust, security interest, transfer restrictions, encumbrance or
other charge (subject always to the terms of the Convention).

     Section 3.10 Assets. Nuevo Congo has no assets other than those relating to
its rights under the Convention, the Yombo Permit and the Marine I JOA and such
assets are legally and beneficially owned by Nuevo Congo.

     Section 3.11 Receivables. Except as set forth on Schedule 3.11, as of
December 31, 2003, none of the accounts receivable (in the form of an aged
account balance) and notes receivable of Nuevo Congo has aged more than ninety
(90) days other than that fraction of the receivables extracted directly from
billing statements forwarded under the Marine I JOA. Such accounts and notes are
collectible in the aggregate amount shown in the Financial Statements.

     Section 3.12 Insurance. Schedule 3.12 sets forth a list of all casualty,
liability and other insurance policies maintained by the parent of Seller on
behalf of Nuevo Congo, including the types and amounts of such insurance
coverage. All such policies are in full force and effect. Since December 31,
2003, Seller has not received notice of (a) any failure to pay premiums under
any listed policy, (b) any cancellation or violation of any listed policy, (c)
any insurer denying any claim under any listed policy, or (d) any insurer
defending any claim (with respect to any listed policy) with a reservation of
rights, which, in any such case, relates to Nuevo Congo nor, to Seller’s
Knowledge, have any circumstances arisen which might make any of such

-5-



--------------------------------------------------------------------------------



 



policies void or voidable or enable any insurer to refuse payment of claim under
such policies. Seller has complied in all material respects with the provisions
of each and any listed policy.

     Section 3.13 Contracts. Schedule 3.13 identifies all Material Contracts to
which each of Nuevo Congo, Nuevo Holding and Nuevo Holding Sub is a party or by
which it or, to Seller’s Knowledge, any of its property is bound and, to
Seller’s Knowledge, no material variations have been made thereto which have not
been disclosed. Each Material Contract included on Schedule 3.13 to which Nuevo
Congo is a party is in full force and effect and binding upon Nuevo Congo and,
to the Knowledge of Seller, the other parties thereto; neither Nuevo Congo nor,
to the Knowledge of Seller, any of the other parties thereto is in breach or
default of any of the material provisions of any of the Material Contracts, and
no condition exists that, with notice or lapse of time or both, would constitute
a breach.

     Section 3.14 No Violation. Except as set forth on Schedule 3.14, the
execution and delivery of this Agreement by Seller does not, and the fulfillment
and compliance with its terms and conditions and the consummation of the
transactions contemplated hereby shall not (i) conflict with any of, or require
the consent of any Person or entity under, the terms, conditions or provisions
of the charter documents or bylaws or equivalent governing instruments of Seller
or Nuevo Congo, (ii) violate any provision of, or require any consent,
authorization or approval under, any Applicable Law, (iii) conflict with, result
in a breach of, constitute a default under (whether with notice or the lapse of
time or both), or accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, any
indenture, mortgage or lien, or, except as set forth in Schedule 3.14, any
agreement, Contract, judgment, license, decree, order, governmental permit,
certificate or instrument to which Seller or Nuevo Congo is a party or by which
any of them is bound or to which any property of Seller or, to Seller’s
Knowledge, Nuevo Congo is subject, or (iv) result in the creation of any
Encumbrance on the assets of Nuevo Congo under any such indenture, mortgage,
lien, lease, agreement or instrument.

     Section 3.15 Undisclosed Liabilities. Except as set forth in Schedule 3.15
or any of the other Schedules to this Agreement, Nuevo Congo has no liability or
obligation of any nature, whether accrued, absolute, contingent, known, unknown
or otherwise, and whether due or to become due, which was not reflected in the
Financial Statements, except for liabilities and obligations incurred by Nuevo
Congo in the ordinary course of business since December 31, 2003, which, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

     Section 3.16 Compliance with Laws. Except as disclosed on Schedule 3.16, to
the Knowledge of Seller, Nuevo Congo, excluding any noncompliance arising as a
result of being a non-operating interest owner, (a) has performed all Material
Contracts in compliance with all Applicable Laws except for such noncompliance
that in the aggregate would not reasonably be expected to have a Material
Adverse Effect, and (b) has conducted and is conducting its business in material
compliance with all Applicable Laws.

     Section 3.17 Employees.

          (a) Nuevo Congo has never had any employees; and

-6-



--------------------------------------------------------------------------------



 



          (b) There is no employment or other Contract of engagement between
Nuevo Congo and any of its directors or other officers.

     Section 3.18 Taxes. Except as set forth on Schedule 3.18:

          (a) all Tax Returns required to be correctly filed by or with respect
to Nuevo Congo have been duly filed on a timely basis (taking into account all
extensions of due dates) and all Taxes that were shown to be due on such Tax
Returns have been correctly paid, except where the failure to file such Tax
Returns or to pay such Taxes would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

          (b) there are no outstanding agreements extending or waiving the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment or reassessment of, Taxes due from Nuevo Congo for
any Taxable Period;

          (c) there is no action, suit, proceeding, investigation, audit, claim
or assessment pending or, to the Knowledge of Seller, proposed with respect to
any liability for Taxes or with respect to any Tax Return for which Nuevo Congo
could be liable.

     Section 3.19 Brokerage Arrangements. Neither Seller nor Nuevo Congo has
entered (directly or indirectly) into any agreement with any person, firm or
corporation that would obligate Buyer or Nuevo Congo to pay any commission,
brokerage, or “finder’s fee” in connection with the transactions contemplated
herein.

     Section 3.20 Books and Records.

          (a) The minute books of Nuevo Congo contain accurate records of all
meetings of and corporate actions or written consents by the shareholders and
directors of Nuevo Congo, and all such books and records have been made
available to Buyer for review by Buyer and Buyer’s counsel.

          (b) Except as disclosed on Schedule 3.20, all of the other books and
records of Nuevo Congo and all files, data and other materials relating to the
business of Nuevo Congo have been prepared and maintained in accordance with
good business practices and comply with all Applicable Laws, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

     Section 3.21 Insolvency. There are no bankruptcy, reorganization,
arrangement, insolvency or similar proceedings pending against, being
contemplated by or, to Seller’s Knowledge, threatened against Seller or Nuevo
Congo.

     Section 3.22 Guarantees. Except as disclosed in Schedule 3.13, Nuevo Congo
has not given any guarantee to which it is still subject.

     Section 3.23 No Other Representations. Seller makes no representations or
warranties other than as set forth in this Article III and disclaims any
liability and responsibility for any representation or warranty that may have
been made or alleged to have been made and contained in any other document or
statement made or communicated to Buyer. Buyer

-7-



--------------------------------------------------------------------------------



 



acknowledges it has made, and shall continue prior to Closing to make, its own
independent examination, investigation, analysis, evaluation and verification of
Nuevo Congo.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer hereby represents and warrants to Seller as of the date hereof and as
of the Closing Date:

     Section 4.1 Organization of Buyer. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware with full corporate power and authority to carry on the business in
which it is presently engaged, to own, lease and operate its properties, and to
enter into and perform its obligations under this Agreement.

     Section 4.2 Authority and Approval. Buyer has the corporate power and
authority to execute, deliver and perform this Agreement, and all other
documents and instruments referred to herein or contemplated hereby, and to
consummate the transactions contemplated hereby. The execution and delivery by
Buyer of this Agreement, the performance by Buyer of all the terms and
conditions of this Agreement to be performed by it, and the consummation of the
Purchase Transaction have been duly authorized and approved by Buyer’s board of
directors and no approval of the stockholders of Buyer is required in connection
with the consummation of the transactions contemplated hereby. Assuming due
execution, delivery and performance of this Agreement by Seller, this Agreement
constitutes the valid and binding obligations of Buyer enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
enforcement of creditors’ rights generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

     Section 4.3 No Violation. Except as set forth on Schedule 4.3, the
execution and delivery of this Agreement by Buyer does not, and the fulfillment
and compliance with its terms and conditions and the consummation of the
transactions contemplated hereby shall not (i) conflict with any of, or require
the consent of any person or entity under, the terms, conditions or provisions
of the charter documents or bylaws or equivalent governing instruments of Buyer,
(ii) violate any provision of, or require any consent, authorization or approval
under, any Applicable Law, (iii) conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization or approval under, any indenture, mortgage or
lien, or any agreement, Contract, commitment or instrument to which Buyer is a
party or by which it is bound.

     Section 4.4 Litigation. There are no Proceedings pending against Buyer or
its properties, assets, operations or business which might delay or prevent the
consummation of the transaction contemplated hereby.

     Section 4.5 Funds Available. Buyer has sufficient cash, or firm commitments
from responsible lending institutions, available lines of credit or other
sources of available funds to enable it to make payment of any amounts to be
paid by it hereunder.

-8-



--------------------------------------------------------------------------------



 



     Section 4.6 Brokerage Arrangements. Buyer has not entered (directly or
indirectly) into any agreement with any person, firm or corporation that would
obligate Seller or Nuevo Congo to pay any commission, brokerage, or “finder’s
fee” in connection with the transactions contemplated herein.

ARTICLE V
CONDUCT PENDING CLOSING

     Section 5.1 Consents. The Parties agree to cooperate and use commercially
reasonable efforts (a) to obtain all necessary approvals and consents required
or necessary in connection with the transactions contemplated hereunder,
including obtaining the consent of Amoco Production Company and providing Amoco
Production Company the opportunity to advise Buyer and Seller regarding the
terms and conditions of the transactions contemplated by this Agreement for the
purposes of avoiding recapture of any dual consolidated losses as required under
the Amoco Tax Agreement and (b) to ensure that all of the conditions to the
obligations of Buyer and Seller contained in Article VII and Article VIII,
respectively, are satisfied timely.

     Section 5.2 Conduct of Business Prior to the Closing Date. Except as
disclosed on Schedule 5.2, as otherwise permitted or required by this Agreement,
or consented to in writing by Buyer, from the date hereof until the Closing
Date, Seller shall and, as appropriate, shall cause Nuevo Congo to:

          (a) carry on its business in the ordinary course in all respects in
the same manner as heretofore conducted and maintain its existence and powers
and all of its Material Contracts and books of account and records necessary to
the conduct of its business;

          (b) not issue, sell, redeem or repurchase any additional capital stock
or other equity interests or securities convertible into, or grant any options,
warrants or other rights to acquire, any such securities, or directly or
indirectly redeem, purchase or otherwise acquire any shares of its capital stock
or equity interests;

          (c) not increase the Indebtedness of, or incur any obligations or
liability, directly or indirectly, for, Nuevo Congo other than the incurrence of
liabilities pursuant to existing Contracts in the ordinary course of business
consistent with past practices;

          (d) not, other than in the ordinary course of business, enter into any
Contract, or terminate or amend, in any material respect, or be in default in
any material respect, under any Material Contract to which Nuevo Congo is a
party;

          (e) not sell, transfer, lease or otherwise dispose of any asset, other
than the sale of its assets in the ordinary course of business or pursuant to
existing Contracts;

          (f) not amend its articles of incorporation or bylaws;

          (g) not settle or compromise any pending Proceeding set forth on
Schedule 3.8 or any threatened Proceeding in an amount in excess of $50,000, or
cancel, compromise, settle or give up, waive or release any claims or rights;

-9-



--------------------------------------------------------------------------------



 



          (h) advise and consult with Buyer with respect to any matter which
would have or reasonably be expected to have a Material Adverse Effect on its
business or this Agreement;

          (i) use commercially reasonable efforts to preserve intact the current
organization of its business, and maintain customary commercial relations with
its suppliers, customers and creditors;

          (j) maintain in effect insurance comparable in amount and scope of
coverage to such insurance listed in Schedule 3.12;

          (k) not purchase, lease or otherwise acquire any property of any kind
whatsoever other than in the ordinary course of business;

          (l) not take any action or omit to take any action that would result
in the breach of any representation or warranty made pursuant to Article III
hereof or cause any condition set forth in Article VII or Article VIII not to be
satisfied;

          (m) not enter into any joint venture, partnership or other similar
arrangement or form any other new arrangement for the conduct of its business or
make any investment in or purchase any assets or securities or businesses of any
Person;

          (n) not permit a change in its methods of maintaining its books,
accounts or business records or, except as required by GAAP (in which event
prior notice shall be given to Buyer), change any of its accounting principles
or the methods by which such principles are applied for tax or financial
reporting purposes;

          (o) not make any election with respect to Taxes, consent to any waiver
or extension of time to assess or collect any Taxes or file any Tax Return other
than a Tax Return filed in the ordinary course of business and prepared in a
manner consistent with past practice;

          (p) either alone or together with any Affiliate, not make any capital
expenditure or enter into any Contract or commitment therefor, other than (A)
expenditures required pursuant to the Marine I JOA, (B) expenditures required by
the terms of any Contract, or (C) in an amount not in excess of $25,000.00 for
any individual expenditure, Contract or commitment or $250,000.00 in the
aggregate;

          (q) terminate, effective as of the Closing, all agreements and
arrangements between Nuevo Congo and Seller or any Affiliate of Seller (other
than another Nuevo Holding) so that Nuevo Congo has no outstanding liabilities
to Seller or any Affiliate of Seller (other than Nuevo Holding); and

          (r) not make any payment from Nuevo Congo to Seller or any Affiliate
of Seller (other than Nuevo Holding), except for payments taken into account in
calculating the Purchase Price.

-10-



--------------------------------------------------------------------------------



 



     Section 5.3 Notification of Certain Matters.

          (a) Seller shall give prompt written notice to Buyer of any of the
following: (i) if it becomes aware that any representation or warranty contained
in Article III was untrue or inaccurate in any respect as of the date made or
deemed made, (ii) if it becomes aware that any event has or has not occurred
which causes or would be reasonably likely to cause any condition set forth in
Article VII or Article VIII not to be satisfied, and (iii) of any failure of
Seller to comply in any respect with any covenant or agreement to be complied
with at or prior to Closing.

          (b) Buyer shall give prompt written notice to Seller of any of the
following: (i) if it becomes aware that any representation or warranty contained
in Article IV was untrue or inaccurate in any respect as of the date made or
deemed made, (ii) if it becomes aware that any event has or has not occurred
which causes or would be reasonably likely to cause any condition set forth in
Article VII or Article VIII not to be satisfied, and (iii) of any failure of
Buyer to comply in any respect with any covenant or agreement to be complied
with at or prior to Closing.

          (c) The delivery of any notice pursuant to this Section shall not be
deemed to (i) modify the representations or warranties hereunder of the Party
delivering such notice, (ii) modify any condition to Closing set forth in
Article VII or Article VIII or (iii) limit or otherwise affect the remedies
available hereunder to the Party receiving such notice, provided that
notification that a Material Adverse Effect has occurred shall only give rise to
Buyer’s right to accept such Material Adverse Effect and proceed to the Closing
of the Purchase Transaction or terminate this Agreement pursuant to Article X
and with the effects described in Section 10.2.

     Section 5.4 Notice of Litigation. Until the Closing, (a) Buyer, upon
learning of the same, shall promptly notify Seller of any Proceeding which is
commenced or threatened against Buyer and which seeks to enjoin or impede the
consummation of the transactions contemplated by this Agreement, and (b) Seller,
upon learning of the same, shall promptly notify Buyer of any Proceeding which
is commenced or threatened against Seller or Nuevo Congo and which seeks to
enjoin or impede the consummation of the transactions contemplated by this
Agreement, or in either case which would otherwise have or reasonably be
expected to have a Material Adverse Effect.

     Section 5.5 Access to Information. From the date hereof through the Closing
Date, Seller shall afford to the officers, employees and authorized
representatives of Buyer (including its independent public accountants,
investment consultants, lenders and attorneys), reasonable access during normal
business hours to (a) the offices, operations, properties and business and
financial records (including computer files, retrieval programs and similar
documentation, and including all Contracts) of Nuevo Congo, and of Seller, to
the extent relating thereto, and (b) the outside accountants of Nuevo Congo and
their work papers relating to Nuevo Congo, in each case to the extent Buyer
shall deem necessary or desirable. Seller shall also furnish to Buyer or its
authorized representatives such additional information concerning the respective
operations, properties and business of Nuevo Congo, as Buyer shall reasonably
request.

     Section 5.6 Change of Company Names. Within thirty (30) days of the Closing
Date, Buyer shall change the name of Nuevo Congo so as to remove the word
“Nuevo” from its name and shall not replace such deleted word(s) with anything
similar thereto or any derivatives

-11-



--------------------------------------------------------------------------------



 



thereof. Notwithstanding this provision, if a Governmental Entity will not allow
a name change of Nuevo Congo or imposes or threatens to impose a material
penalty or tax in connection with a name change as required by this Section 5.6,
then Buyer may continue to allow Nuevo Congo to use the “Nuevo” tradename during
the pendency of such disallowance or threat; provided that Buyer agrees to fully
indemnify Seller and its Affiliates, agents, representatives, directors,
officers and employees for any Losses that may arise from or in connection with
the continued use of such name and to use reasonable efforts to change such name
as soon as practicable.

     Section 5.7 Notice to Certain Persons. The Parties agree that in order to
maintain goodwill with the Governmental Entities (other than Governmental
Entities in the United States) with which Nuevo Congo has existing contractual
relations, promptly after the execution of this Agreement, Buyer will deliver or
cause to be delivered notices to such Governmental Entities that (i) describe
the transactions contemplated by this Agreement, (ii) set forth the anticipated
Closing Date, and (iii) give assurances of the continued performance of the
obligations by Nuevo Congo under the existing agreements with such Governmental
Entity. Buyer shall seek to obtain a notice of consent, or no-objection, (the
“No-Objection Notice”) to the consummation of the transactions contemplated by
this Agreement from such Governmental Entities and shall notify Seller
accordingly.

     Section 5.8 Insurance. Buyer acknowledges that no insurance coverage or
policy set forth on Schedule 3.12 or otherwise maintained by the parent of
Seller will extend beyond the Closing for the benefit of Nuevo Congo or Buyer.
If any loss arises prior to the Closing that is covered by an insurance policy
maintained by Seller or any Affiliate and Buyer is not entitled to
indemnification for such loss under Article 11, then Seller shall use
commercially reasonable efforts to collect any amounts available under such
insurance policy and shall remit such amounts to Buyer.

     Section 5.9 Foreign Corrupt Practices Act. As of the date hereof and as of
the Closing Date, each of Seller and Buyer represents that it has not offered,
paid, promised to pay, authorized the payment of, or transferred, money or
anything of value to an Official to secure any improper advantage or benefit in
relation to the matters contemplated by this Agreement, either directly or
indirectly through a third party. Without limiting the generality of this
Section 5.9, and in recognition of the principles of the United States Foreign
Corrupt Practices Act, each of Seller and Buyer represents and agrees that it
will not, directly or indirectly, in connection with this Agreement and the
matters resulting therefrom, offer, pay, promise to pay, or authorize the giving
of money or anything of value to an Official, or to any other person while
knowing or being aware of a high probability that all or a portion of such money
or thing of value will be offered, given or promised, directly or indirectly to
an Official, for the purpose of influencing the act, decision or omission of
such Official to obtain any approval related to this Agreement, or to obtain any
improper advantage or benefit. As of the date hereof and as of the Closing Date,
each of Seller and Buyer represents that no Official or close relative of any
Official has any direct or indirect ownership or other legal or beneficial
interest in it or any of its Affiliates, and that no such Official serves as an
officer, director, employee, or agent of Buyer. Each of Buyer and Seller agrees
to notify the other promptly and in writing of any changes in its direct or
indirect ownership in it or its Affiliates that would make it or them an
Official as defined in this Agreement.

-12-



--------------------------------------------------------------------------------



 



ARTICLE VI
TAX MATTERS

     Section 6.1 Liability for Taxes.

          (a) Seller’s Obligations. Seller shall be liable for, and shall
indemnify and hold Buyer, Nuevo Congo and their respective Affiliates harmless
from any Taxes, together with any costs, expenses, losses or damages, including
reasonable expenses of investigation and attorneys’ and accountants’ fees and
expenses, arising out of or incident to the determination, assessment or
collection of such Taxes (“Tax Losses”), imposed on or incurred by Nuevo Congo
(i) by reason of the liability of Nuevo Congo pursuant to Treasury Regulations
Section 1.1502-6 or any analogous state, local or foreign law or regulation
which is attributable to having been a member of any consolidated, affiliated,
combined, unitary or similar group on or prior to the Closing Date, (ii) with
respect to any Pre-Closing Tax Period, and (iii) with respect to the portion of
the Taxes for any Straddle Period allocable to the period up to and including
the Closing Date determined under Section 6.1(c). Notwithstanding the above,
Seller’s liability and indemnification obligation with respect to Taxes shall be
reduced by the amount of any current liability accruals for Taxes by Nuevo Congo
to the extent reflected on the Financial Statements and, in addition, by the
amount of any estimated Taxes paid by or on behalf of Nuevo Congo on or before
the Closing Date related to the period from January 1, 2004.

          (b) Buyer’s Obligations. Buyer shall be liable for, and shall
indemnify and hold Seller and its Affiliates harmless from any Tax Losses
imposed on or incurred by Nuevo Congo (i) with respect to any Post-Closing Tax
Period and (ii) with respect to the portion of the Taxes for any Straddle Period
allocable to the period after the Closing Date determined under Section 6.1(c).

          (c) Straddle Period Tax Allocation. Whenever it is necessary for
purposes of this Article VI to determine the allocation of any Taxes imposed on
or incurred by Nuevo Congo for a Straddle Period, the determination shall be
made, in the case of property or ad valorem taxes or franchise taxes (which are
measured by, or based solely upon capital, debt or a combination of capital and
debt), on a per diem basis and, in the case of other Taxes, by assuming that the
portion of the Straddle Period ending on the Closing Date constitutes a separate
Taxable Period of Nuevo Congo and by taking into account the actual taxable
events occurring during such period (except that exemptions, allowances and
deductions for a Straddle Period that are calculated on an annual or periodic
basis, such as the deduction for depreciation, shall be apportioned ratably on a
per diem basis).

          (d) Buyer and Seller agree not to make or cause any election
(including an election to ratably allocate items under Treasury Regulations
Section 1.1502-76(b)(2)(ii)) to allocate tax items in a manner inconsistent with
Section 6.1(c) hereof.

     Section 6.2 Tax Returns.

          (a) Parent Group Tax Returns. Seller shall (i) cause to be included in
the consolidated federal income Tax Returns (and the state income Tax Returns of
any state that permits consolidated, combined or unitary income Tax Returns, if
any) of the Parent Group (as

-13-



--------------------------------------------------------------------------------



 



defined herein) for all Tax Periods ending on or before the Closing Date and for
Tax Periods which include the Closing Date, all items of income, gain, loss,
deduction and credit (“Tax Items”) of Nuevo Congo which are required to be
included therein, (ii) cause such Tax Returns to be timely filed with the
appropriate Governmental Entities, and (iii) be responsible for the timely
payment of all Taxes due with respect to the Tax Periods covered by such Tax
Returns. For purposes of this Agreement, “Parent Group” (x) means the affiliated
group of corporations within the meaning of Section 1504 of the Code which files
a consolidated federal income Tax Return and as to which Seller is a member, and
(y) means, in the case of any combined or unitary Tax Return, the group of
entities filing such Tax Return that includes Nuevo Congo.

          (b) Returns for Periods Ending on or Before the Closing Date. With
respect to any Tax Return covering a Pre-Closing Tax Period that is required to
be filed after the Closing Date with respect to Nuevo Congo that is not
described in paragraph (a) above, Seller shall (i) cause such Tax Return to be
prepared, (ii) cause to be included in such Tax Return all Tax Items required to
be included therein, (iii) cause such Tax Return to be filed timely with the
appropriate Governmental Entity, and (iv) be responsible for the timely payment
of all Taxes due with respect to the Tax Period covered by such Tax Return.

          (c) Straddle Returns. With respect to any Tax Return covering a
Straddle Period that is required to be filed after the Closing Date with respect
to Nuevo Congo, Buyer shall (i) cause such Tax Return to be prepared, (ii) cause
to be included in such Tax Return all Tax Items required to be included therein,
(iii) furnish a copy of such Tax Return to Seller, (iv) timely file such Tax
Return with the appropriate Governmental Entity, and (v) be responsible for the
timely payment of all Taxes due with respect to the Tax Period covered by such
Tax Return. Buyer shall determine, in accordance with the provisions of
Section 6.1(a) of this Agreement, the portion of such Taxes owed by Seller
(“Seller’s Tax”) and shall notify Seller of its determination of the Seller’s
Tax. Seller shall pay to Buyer an amount equal to Seller’s Tax not later than
five (5) days after the filing of such Tax Return.

          (d) Buyer shall, with respect to any Tax Return which Buyer is
responsible under Section 6.2(c) for preparing and filing, make the Tax Return
and related Tax work papers available for review by Seller. Buyer shall deliver
such Tax Return and related Tax work papers to Buyer no later than thirty
(30) days before the due date for filing such Tax Return to provide Seller with
a meaningful opportunity to analyze and comment on such Tax Return and have such
Tax Return modified before filing, accepting the position of Buyer unless such
position is contrary to the provisions of Section 6.2(e) hereof. If, within
twenty (20) days of such delivery, Seller shall deliver to Buyer a written
statement describing Seller’s objections to such Tax Return and all grounds
therefore, and the Parties are unable to resolve such objections within the ten

          (10) day period prior to filing such Tax Return, such Tax Return shall
be filed as prepared by Buyer, and any remaining disputes shall be resolved by
the Accountants as provided in Section 6.2(f). Seller will join in the execution
of such Tax Return and other documentation if required to do so by Applicable
Law.

          (e) Use of Consistent Tax Practices. Any Tax Return which includes or
is based on the operations, ownership, assets or activities of Nuevo Congo for
any Straddle Period, and any Tax Return which includes or is based on the
operations, ownership, assets or activities of Nuevo Congo for any Post-Closing
Tax Period to the extent the items reported on such Tax

-14-



--------------------------------------------------------------------------------



 



Return might reasonably be expected to increase any Tax liability of Seller or
its Affiliates, shall be prepared in accordance with past Tax accounting
practices used with respect to the Tax Return in question (unless such past
practices are no longer permissible under the applicable tax law), and to the
extent any items are not covered by past practices (or in the event such past
practices are no longer permissible under the applicable tax law), in accordance
with reasonable tax accounting practices selected by the filing party with
respect to such Tax Return under this Agreement with the consent (not to be
unreasonably withheld or delayed) of the non-filing party.

          (f) Arbitrating Accounting Firm. The Accountants shall be instructed
to resolve any disputes referred to it pursuant to Section 6.2(d) within five
(5) days after such referral. The resolution of disputes by the Accountants
shall be set forth in writing and shall be conclusive and binding upon all
Parties and the Parties shall join in the execution and cooperate in the filing
of any amended Tax Return as shall be necessary to implement such resolution.
The fees and expenses of the Accountants shall be apportioned by the Accountants
based on the degree to which each Party’s claims were unsuccessful and shall be
paid by the Parties in accordance with such determination. For example, if
pursuant to this Section 6.2(f) Seller submitted an objection affecting the
amount of Tax due in the amount of $100,000.00 and prevailed as to $45,000.00 of
the amount, then Seller would bear 55% of the fees and expenses of the
arbitrating accounting firm.

     Section 6.3 Cooperation on Tax Matters.

          (a) Buyer, Seller, their respective Affiliates and Nuevo Congo shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to this Article VI and any
audit, litigation or other proceeding with respect to Taxes although the Party
responsible for filing the Tax Return pursuant to this Agreement shall control
any such audit, litigation or other proceeding, provided that the controlling
Party may not, without the consent of the other Party, agree to any settlement
which would result in an increase in the amount of Taxes for which any other
Party is or may be liable. Such cooperation shall include the retention and
(upon the other Party’s request) the provision of records and information which
are reasonably relevant to any such audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Buyer and Seller
agree to retain all books and records with respect to Tax matters pertinent to
Nuevo Congo relating to any Tax period beginning before the Closing Date until
the expiration of the applicable statute of limitations (and, to the extent
notified by Buyer or Seller, any extensions thereof) of the respective Tax
Periods, and to abide by all record retention agreements entered into with any
taxing authority.

          (b) Buyer and Seller further agree, upon reasonable request by the
other, to use all reasonable commercial efforts to obtain any certificate or
other document from any Governmental Entity or any other person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).

     Section 6.4 Refunds or Credits. Except as otherwise set forth in this
Agreement, (i) to the extent any refunds or credits with respect to Taxes of
Nuevo Congo are attributable to a

-15-



--------------------------------------------------------------------------------



 



Pre-Closing Tax Period, such refunds or credits shall be for the account of
Seller, and (ii) to the extent any refunds or credits with respect to Taxes of
Nuevo Congo are attributable to a Post-Closing Tax Period, such refunds or
credits shall be for the account of Buyer. To the extent any refunds or credits
with respect to Taxes of Nuevo Congo are attributable to a Straddle Period, such
refund or credit shall be apportioned between Buyer and Seller based on the
appropriate allocation method set forth in Section 6.1(c). Buyer shall, or shall
cause its Affiliates or Nuevo Congo to, forward to Seller or to reimburse Seller
for any such refunds for the account of Seller within ten (10) days from receipt
thereof by any of Buyer, its Affiliates or Nuevo Congo. Seller shall forward to
Buyer or reimburse Buyer for any refunds for the account of Buyer within ten
(10) days from receipt thereof by Seller or any of its Affiliates. In respect of
any Tax credit, Buyer shall pay Seller (or Seller shall pay Buyer as the case
may be) only when Buyer (or Seller as the case may be) actually receives the
benefit of such credit by the way of immediate reduction in the amount it would
otherwise pay.

     Section 6.5 Filing of Amended Returns. Any amended Tax Return or claim for
Tax refund for any Pre-Closing Tax Period shall be filed, or caused to be filed,
only by Seller or its Affiliates and Buyer shall cooperate with Seller or its
Affiliates in filing such Tax Returns, if applicable. Seller shall not, without
the prior written consent of Buyer (which consent shall not be unreasonably
withheld or delayed) make or cause to be made, any such filing, to the extent
such filing reasonably might be expected to change the Tax liability of Buyer
for any Taxable Period. An amended Tax Return or claim for Tax refund for any
Straddle Period hereunder shall be filed, or caused to be filed, by the party
responsible for filing the original Tax Return for such Taxable Period
hereunder, if either Buyer or Seller so requests, except that such filing shall
not be done without the consent (which shall not be unreasonably withheld or
delayed) of Seller (if the request is made by Buyer) or of Buyer (if the request
is made by Seller). Any amended Tax Return or claim for Tax refund for any
Post-Closing Tax Period shall be filed, or caused to be filed, only by Buyer.
Buyer shall not, without the prior written consent of Seller (which consent
shall not be unreasonably withheld or delayed), file, or caused to be filed, any
amended Tax Return or claim for Tax refund for any Post-Closing Tax Period to
the extent such filing reasonably might be expected to change the Tax liability
of Seller or its Affiliates for any Taxable Period.

     Section 6.6 Transaction Taxes. All Transaction Taxes, whether levied on
Buyer or Seller or their respective Affiliates, shall be borne by Buyer and
Seller equally. In the event that any Transaction Tax is levied on either Buyer
or Seller or any Affiliate of Buyer or Seller, the Buyer or Seller as the case
may be shall promptly notify the other in writing thereof and consult therewith
prior to making any payment. Such payment shall be made by the Party, or its
Affiliate, on which such Transaction Tax was levied, on the date due and the
other Party shall reimburse the paying party for its 50% share within seven
(7) days of a written request therefor.

     Section 6.7 FIRPTA Certificate. At the Closing, Seller shall deliver to
Buyer a certification of Seller’s non-foreign status as set forth in Treasury
Regulations Section 1.1445-2(b).

     Section 6.8 Survival. Anything to the contrary in this Agreement
notwithstanding, the representations, warranties, covenants, agreements, rights
and obligations of the Parties

-16-



--------------------------------------------------------------------------------



 



hereto with respect to any Tax matter covered by this Article VI shall survive
the Closing and shall not terminate until the Tax Statute of Limitations Date.

     Section 6.9 Conflict. In the event of a conflict between the provisions of
this Article VI and any other provisions of this Agreement, the provisions of
this Article VI shall control.

ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

     The obligations of Buyer to consummate the Closing under this Agreement are
subject to the fulfillment prior to or on the Closing Date of the following
conditions precedent, except such of the following conditions precedent as shall
have been expressly waived in writing by Buyer.

     Section 7.1 Representations and Warranties. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects at the Closing Date as though made at and as of such date,
other than such representations and warranties as are specifically made as of
another date, which representations and warranties shall be deemed made as of
such date or dates, as the case may be.

     Section 7.2 Covenants. Seller and Nuevo Congo shall have performed,
satisfied and complied in all material respects with all covenants and
agreements required by this Agreement to be performed, satisfied or complied
with by them on or before the Closing Date, provided that, for purposes of this
Section 7.2, any action, or failure to act, taken at the written request of, or
pursuant to written approval or consent of Buyer or at the written direction of
Buyer shall be deemed not to be a breach of covenant or agreement or the failure
to perform, satisfy or comply with any obligation contained herein.

     Section 7.3 Material Adverse Effect. From the date hereof until the Closing
Date, there shall have been no change that has or would reasonably be expected
to have a Material Adverse Effect, provided that Material Adverse Effects shall
not include changes as a result of actions taken by or with the written consent
of Buyer.

     Section 7.4 Certificates. Buyer shall have received certificates, dated the
Closing Date, signed by a duly authorized officer of Seller, in such officer’s
representative capacity, without personal liability, certifying to the
fulfillment of the conditions set forth in Section 7.1, Section 7.2 and
Section 7.3.

     Section 7.5 Certified Copy of Charter, Resolutions, etc. Seller shall have
delivered to Buyer (a) copies, certified by the duly qualified and acting
secretary or assistant secretary of Seller, of resolutions adopted by Seller’s
board of directors approving this Agreement and the consummation of the
transactions contemplated by this Agreement, (b) certificates of incumbency,
dated the Closing Date, of all officers of Seller who have been or will be
authorized to execute or attest to this Agreement, or any statement, certificate
or other instrument on behalf of Seller each showing specimen signatures of each
such officer and executed by (i) the president or a vice president of Seller and
(ii) the secretary or assistant secretary of Seller and (c) copies of the
documents required by Section 3.4.

-17-



--------------------------------------------------------------------------------



 



     Section 7.6 Consents and Approvals.

          (a) All registrations, permits, filings, applications, notices,
consents, approvals, orders, qualifications and waivers required to be obtained
or made as of the Closing Date shall have been filed, made or obtained in a form
reasonably acceptable to Buyer, except for such registrations, filings, notices,
consents, approvals, orders, qualifications and waivers the failure to obtain or
make would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect;

          (b) the No-Objection Notice referred to in Section 5.7 shall have been
received by Buyer.

     Section 7.7 Prohibitions. There shall have been no statute, rule,
injunction, restraining order, decree or other order of any nature promulgated,
enacted, entered or enforced by any Governmental Entity which shall remain in
effect which restrains, prohibits or delays the performance of this Agreement or
imposes significant penalties or damages on Buyer, Seller or Nuevo Congo with
respect to (or any other materially adverse relief or remedy in connection
with), the consummation of the Purchase Transaction or the performance of the
material obligations of Buyer, Seller or Nuevo Congo hereunder, and there shall
be no Proceedings pending or threatened seeking such relief.

     Section 7.8 Stock Certificates; Closing Documents. Seller shall have
delivered to Buyer certificates representing the Stock, duly endorsed in blank
or accompanied by stock powers or other instruments of transfer duly executed in
blank, and bearing or accompanied by all requisite stock transfer stamps to
effect a valid transfer of the Stock to Buyer. All Encumbrances on the Stock
shall have been eliminated or discharged and all Encumbrances on assets of Nuevo
Congo, other than those set forth on Schedule 7.8, shall have been eliminated or
discharged, and Buyer shall have received evidence thereof which is satisfactory
to it. Seller shall have delivered to Buyer all documents or instruments
required to be delivered pursuant to Section 9.1.

     Section 7.9 Closing Requirements. Seller shall deliver to Buyer letters of
resignation as a director, officer or auditor in respect of each director,
officer and auditor without claim for compensation to take effect at Closing and
shall, if so requested by Buyer, close the bank accounts of Nuevo Congo.

ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

     The obligations of Seller under this Agreement are subject to the
fulfillment prior to or on the Closing Date of the following conditions
precedent, except such of the following conditions precedent as shall have been
expressly waived in writing by Seller.

     Section 8.1 Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of such date.

-18-



--------------------------------------------------------------------------------



 



     Section 8.2 Covenants. Buyer shall have performed, satisfied and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed, satisfied or complied with by it on or before the
Closing Date.

     Section 8.3 Certificate. Seller shall have received a certificate, dated
the Closing Date, signed by a duly authorized officer of Buyer, in such
officer’s representative capacity, without personal liability, certifying to the
fulfillment of the conditions set forth in Section 8.1 and Section 8.2 hereof.

     Section 8.4 Certified Copy of Resolutions. Buyer shall have delivered to
Seller (a) copies, certified by the duly qualified and acting secretary or
assistant secretary of Buyer, of resolutions adopted by Buyer’s board of
directors approving this Agreement and the consummation of the transactions
contemplated by this Agreement, and (b) certificates of incumbency, dated the
Closing Date, of all officers of Buyer or attorneys-in-fact who have been or
will be authorized to execute or attest to this Agreement, or any statement,
certificate or other instrument on behalf of Buyer, each showing specimen
signatures of each such officer or attorneys-in-fact and executed by (i) the
president or a vice president of Buyer and (ii) the secretary or assistant
secretary of Buyer.

     Section 8.5 Consents and Approvals. All other registrations, permits,
filings, applications, notices, consents, approvals, orders, qualifications and
waivers required to be obtained or made as of the Closing Date, including, but
not limited to, the No-Objection Notice referred to in Section 5.7, shall have
been filed, made or obtained in a form reasonably acceptable to Seller, except
for such registrations, filings, notices, consents, approvals, orders,
qualifications and waivers the failure to obtain or make would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
Buyer’s ability to consummate the transactions contemplated by, or fulfill its
obligations under, this Agreement. In addition, Buyer shall have delivered to
Seller a release from Amoco Production Company, in a form reasonably acceptable
to Seller, of the guaranty obligations of Nuevo Energy under (a) the
February 24, 1995 Guarantee of Performance under the Stock Purchase Agreement
and (b) the Amoco Stock Purchase Agreement, including its guaranty obligations
with respect to the Amoco Tax Agreement. (For avoidance of doubt it is
acknowledged that Buyer shall not be in breach of this Agreement if it fails to
obtain such release from Amoco Production Company.)

     Section 8.6 Prohibitions. There shall have been no statute, rule,
injunction, restraining order, decree or other order of any nature promulgated,
enacted, entered or enforced by any Governmental Entity which shall remain in
effect which restrains, prohibits or delays the performance of this Agreement or
imposes significant penalties or damages on Buyer, Seller or Nuevo Congo with
respect to (or any other materially adverse relief or remedy in connection
with), the consummation of the Purchase Transaction or the performance of the
material obligations of Buyer, Seller or Nuevo Congo hereunder, and there shall
be no Proceeding pending or threatened seeking such relief.

     Section 8.7 Closing Documents. Buyers shall have delivered to Seller all
other documents or instruments required to be delivered pursuant to Section 9.2.

-19-



--------------------------------------------------------------------------------



 



ARTICLE IX
CLOSING DOCUMENTS

     Section 9.1 By Seller. In addition to any other documents or instruments to
be delivered by Seller to Buyer, Seller shall, on the Closing Date:

          (a) deliver to Buyer certificates representing all of the outstanding
capital stock of Nuevo Congo, duly endorsed for transfer, either in blank on the
certificates or on separate stock powers (assignments) accompanying the
certificates, free of Encumbrances;

          (b) deliver all minute books and stock registers and other records of
Nuevo Congo;

          (c) deliver the certificates required by Section 7.4 and Section 7.5;

          (d) deliver documents evidencing the continued existence or good
standing of Nuevo Congo; and

          (e) provide such other proof or indication of satisfaction of the
conditions set forth in Article VII as Buyer may reasonably request.

     Section 9.2 By Buyer. In addition to any other documents or instruments to
be delivered by Buyer to Seller, Buyer shall, on the Closing Date:

          (a) deliver the Purchase Price in immediately available funds;

          (b) deliver the certificates required by Section 8.3 and Section 8.4;

          (c) deliver documents evidencing the continued existence or good
standing of Buyer; and

          (d) provide any such other proof or indication of satisfaction of the
conditions set forth in Article VIII as Seller may reasonably request.

ARTICLE X
TERMINATION

     Section 10.1 Right of Termination. This Agreement may be terminated:

          (a) at any time prior to the Closing by the mutual written consent of
Seller and Buyer;

          (b) by either Seller or Buyer by written notice to the other if the
Closing shall not have occurred on or before the date that is six (6) months
from the date hereof, provided that the right to terminate this Agreement under
this Section 10.1(b) shall not be available to Seller or Buyer if Seller’s or
Buyer’s respective failure to fulfill or perform any obligation under this
Agreement has been a substantial cause of, or has substantially resulted in, the
failure of the Closing to occur on or before such date;

-20-



--------------------------------------------------------------------------------



 



          (c) by either Seller or Buyer in writing, without liability, in the
event there is a final and non-appealable order, writ, injunction or decree of a
Governmental Entity binding on Buyer or Seller prohibiting the Purchase
Transaction contemplated hereby, which Proceeding was not instigated or
initiated by the Party or Affiliate of such Party electing termination under
this provision; provided that Buyer and Seller shall have used all reasonable
efforts to have any such order, writ, injunction or decree lifted and the same
shall not have been lifted within 30 days after entry by any such Governmental
Entity;

          (d) by Buyer in writing, without liability, if Seller shall (i) fail
to perform in any material respect its agreements contained herein required to
be performed by it on or prior to the Closing Date, or (ii) materially breach
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within ten (10) days after Buyer shall have
notified Seller of its intent to terminate the Agreement pursuant to this
Section 10.1(d);

          (e) by Seller in writing, without liability, if Buyer shall (i) fail
to perform in any material respect its agreements contained herein required to
be performed by it on or prior to the Closing Date, or (ii) materially breach
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within ten (10) days after Seller shall have
notified Buyer of its intent to terminate the Agreement pursuant to this Section
10.1(e); and

          (f) by Buyer if a Material Adverse Effect exists on the date hereof or
on the Closing Date, provided that such Material Adverse Effect existing on the
date hereof was not disclosed on a Schedule hereto.

     Section 10.2 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 10.1(a) or Section 10.1(b), except as provided in
this Section 10.2 and Section 11.1 hereof, this Agreement shall forthwith become
void and have no effect, and there shall be no liability on the part of Buyer
(or its respective officers, directors or agents) or Seller, except that nothing
contained in this provision shall relieve any Party from liability for any
willful and knowing breach of any covenant, representation or warranty. Any
other termination shall be without prejudice to any and all remedies the Parties
may have against each other for breach of this Agreement or the failure by a
Party to perform its obligations hereunder.

ARTICLE XI
SURVIVAL, INDEMNIFICATIONS

     Section 11.1 Survival. The representations, warranties and covenants set
forth in this Agreement and the other documents, instruments and agreements
contemplated hereby shall survive and be effective, valid, binding and
enforceable after the Closing Date.

     Section 11.2 Indemnification by Seller. After the Closing, Seller and Nuevo
Energy shall be jointly and severally responsible for, shall pay on a current
basis, and shall indemnify, save, hold harmless, discharge and release Buyer,
all of its Affiliates, successors and, permitted assignees, and all of its and
their respective stockholders, directors, officers, employees, agents and
representatives (collectively, “Buyer Indemnified Parties”) from and against any
and all damages, liabilities, losses, claims, deficiencies, penalties, interest,
expenses, fines, assessments,

-21-



--------------------------------------------------------------------------------



 



charges and costs, including reasonable attorneys’ fees and court costs
(collectively, “Losses”) arising from, based upon, related to or associated
with:

          (a) any breach of, or failure to perform or satisfy, any covenant or
obligation of Seller or Nuevo Congo contained herein or in any agreement,
instrument, document or certificate executed or delivered by Seller or Nuevo
Congo in connection with this Agreement or the Purchase Transaction; and

          (b) any inaccuracy in or breach of any representation or warranty of
Seller contained herein or in any agreement, instrument, document or certificate
executed by Seller or delivered in connection with this Agreement or the
Purchase Transaction.

     Section 11.3 Indemnification by Buyer. After the Closing, Buyer and Perenco
shall be jointly and severally responsible for, shall pay on a current basis,
and shall indemnify, save, hold harmless, discharge and release Seller, all of
its Affiliates, successors and, permitted assignees, and all of its and their
respective stockholders, directors, officers, employees, agents and
representatives (collectively, “Seller Indemnified Parties”) from and against
any and all Losses arising from, based upon, related to or associated with:

          (a) any breach of, or failure to perform or satisfy, any covenant or
obligation of Buyer contained herein or in any agreement, instrument or document
executed by Buyer in connection with this Agreement or the Purchase Transaction;

          (b) any inaccuracy in or breach of any representation or warranty of
Buyer contained herein or in any agreement, instrument or document executed by
Buyer in connection with this Agreement or the Purchase Transaction; and

          (c) without prejudice to the provisions of Section 11.2, the
ownership, operation or conduct of the businesses or affairs of Nuevo Congo or
any of its Affiliates arising from acts, omissions, events, conditions or
circumstances occurring after the Closing Date, including any obligations
associated with plugging and abandonment of the wells drilled under the
Convention and all other abandonment and removal obligations related to the
Convention guaranteed by Nuevo Energy Company under the Amoco Stock Purchase
Agreement.

     Section 11.4 Limitations. Other than in the case of any liability based
upon fraud, including but not limited to fraudulent concealment by Seller:

          (a) after the Closing, any assertion by any Buyer Indemnified Party
that Seller or Nuevo Energy is liable, for the inaccuracy of any representation
or warranty by Seller or for the breach of any covenant by Seller, for indemnity
under the terms of this Agreement or otherwise in connection with the
transactions contemplated in this Agreement, must be made by Buyer in writing
and must be given to Seller or Nuevo Energy on or prior to the date which is two
(2) years after the Closing Date. Such notice shall state the facts known to
Buyer that give rise to such notice in sufficient detail to allow Seller and
Nuevo Energy to evaluate and respond to the assertion.

          (b) none of Buyer Indemnified Parties shall be entitled to assert any
right to indemnification hereunder or to otherwise seek any damages or other
remedies for or in

-22-



--------------------------------------------------------------------------------



 



connection with (i) the inaccuracy of any representations of Seller contained in
this Agreement or in any other agreement, instrument, document or certificate
executed or delivered in connection with this Agreement or the Purchase
Transaction, (ii) the breach of, or failure to perform or satisfy any of the
covenants of Seller set forth in this Agreement or in any other agreement,
instrument, document or certificate executed or delivered in connection with
this Agreement or the Purchase Transaction, or (iii) any liabilities otherwise
arising in connection with or with respect to the transactions contemplated in
this Agreement until the aggregate amount of the Losses actually suffered by
Buyer Indemnified Parties in respect thereof exceeds $750,000 (seven hundred
fifty thousand United States dollars), and then only to the extent of such
excess.

          (c) the amount of any Losses for which any of Buyer Indemnified
Parties or Seller Indemnified Parties is entitled to indemnification or other
compensation under this Agreement or in connection with or with respect to the
transactions contemplated in this Agreement shall be reduced by any
corresponding Tax benefit utilized by the indemnified party or insurance
proceeds realized or that could reasonably be expected to be realized by such
party if a claim were properly pursued under the relevant insurance
arrangements.

          (d) Neither Seller nor Nuevo Energy shall be required to indemnify any
Buyer Indemnified Parties or pay any other amount in connection with or with
respect to the transactions contemplated in this Agreement in any amount
exceeding in the aggregate fifty percent (50%) of the Purchase Price, save that
the fifty percent (50%) figure shall be replaced by one hundred percent (100%)
in the case of any indemnity relating to any representation and warranty
contained in any of Sections 3.1(b), 3.2, 3.3, 3.9, 3.18, 3.21 and 3.22;

          (e) none of Buyer Indemnified Parties nor Seller Indemnified Parties
shall be entitled to recover from Seller, Nuevo Energy, Buyer or Perenco,
respectively, for any losses, costs, expenses, or damages arising under this
Agreement or in connection with or with respect to the transactions contemplated
in this Agreement and which are the subject of litigation or arbitration award,
any amount in excess of the actual compensatory damages, court costs and
reasonable attorney fees suffered by such party. Buyer, on behalf of each of the
Buyer Indemnified Parties, and Seller, on behalf of each of the Seller
Indemnified Parties, waives any right to recover punitive, special, exemplary
and consequential damages arising in connection with or with respect to the
transactions contemplated in this Agreement;

          (f) if the Closing occurs, the sole and exclusive remedy of each of
Buyer Indemnified Parties and Seller Indemnified Parties with respect to
transactions contemplated by this Agreement shall be pursuant to the express
provisions of this Article XI. Any and all claims relating to the
representations, warranties, covenants and agreements contained in this
Agreement, other claims pursuant to or in connection with this Agreement or
other claims relating to the Stock and the purchase and sale thereof shall be
subject to the provisions set forth in this Article XI. Except for claims made
pursuant to the express indemnification provisions of this Article XI, Buyer, on
behalf of each of the Buyer Indemnified Parties, and Seller, on behalf of each
of the Seller Indemnified Parties, shall be deemed to have waived, to the
fullest extent permitted under Applicable Law, any right of contribution against
Seller, Nuevo Energy or any of their Affiliates or against Buyer, Perenco or any
of their Affiliates and any and all rights, claims and causes of action it may
have against Seller, Nuevo Energy or any of their Affiliates or

-23-



--------------------------------------------------------------------------------



 



Buyer or Perenco or any of their Affiliates, respectively, arising under or
based on any federal, state or local statute, law, ordinance, rule or regulation
or common law or otherwise;

          (g) no Person entitled to indemnification hereunder or otherwise to
damages in connection with or with respect to the transactions contemplated in
this Agreement shall settle, compromise or take any other action with respect to
any claim, demand, assertion of liability or legal proceeding that could
prejudice or otherwise adversely impact the ability of the person providing such
indemnification or potentially liable for such damages to defend or otherwise
settle or compromise with respect to such claim, demand, assertion of liability
or legal proceeding;

          (h) Seller and Buyer acknowledge that the payment of money, as limited
by the terms of this Agreement, shall be adequate compensation for breach of any
representation, warranty, covenant or agreement contained herein or for any
other claim arising in connection with or with respect to the transactions
contemplated in this Agreement. As the payment of money shall be adequate
compensation, Buyer and Seller waive any right to rescind this Agreement or any
of the transactions contemplated hereby;

          (i) each Person entitled to indemnification hereunder or otherwise to
damages in connection with the transactions contemplated in this Agreement shall
take all reasonable steps to mitigate all losses, costs, expenses and damages
after becoming aware of any event or circumstance that could reasonably be
expected to give rise to any losses, costs, expenses and damages that are
indemnifiable or recoverable hereunder or in connection herewith but shall not
be required to incur any costs or expenses (other than de minimis costs and
expenses) in connection with taking such steps;

          (j) THE INDEMNIFICATION, RELEASE AND ASSUMPTION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES, COSTS,
EXPENSES AND DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. BUYER, SELLER AND NUEVO ENERGY ACKNOWLEDGE THAT THIS
STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS;

          (k) Neither Seller nor Nuevo Energy shall have any obligation or
liability under this Agreement or in connection with or with respect to the
transactions contemplated in this Agreement for any breach, misrepresentation or
noncompliance by Seller with respect to any representation, warranty, covenant,
indemnity or obligation if such breach, misrepresentation or noncompliance has
been waived by Buyer or if Buyer or any of its Affiliates or any of their
directors, officers, general managers, finance directors or legal advisors had
knowledge of the relevant facts at or before Closing and Buyer shall promptly
notify Seller to the extent it becomes aware of any fact or circumstance that
would result in any breach, misrepresentation or noncompliance with respect to
any representation, warranty, covenant, indemnity or obligation herein; and

-24-



--------------------------------------------------------------------------------



 



          (l) Notwithstanding any other provision of this Agreement, the
limitations referred to in Section 11.4(a), (b), (c), (d), (f) and (k) shall not
apply to (i) any claim pursuant to Article VI, or (ii) any amounts due to Buyer
or Seller pursuant to Article II.

     Section 11.5 Waiver of Representations.

          (a) THE EXPRESS REPRESENTATIONS OF SELLER CONTAINED IN THIS AGREEMENT
AND IN THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 7.4 ARE EXCLUSIVE AND
ARE IN LIEU OF, ANY OTHER REPRESENTATION OR WARRANTY.

          (b) EXCEPT TO THE EXTENT OF THE EXPRESS REPRESENTATIONS AND WARRANTIES
OF SELLER CONTAINED IN THIS AGREEMENT AND IN THE CERTIFICATE TO BE DELIVERED BY
SELLER PURSUANT TO SECTION 7.4, SELLER EXPRESSLY DISCLAIMS AND NEGATES, AND
BUYER HEREBY WAIVES, ANY LIABILITY OR RESPONSIBILITY FOR, (I) ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY AND (II) ANY
STATEMENT OR INFORMATION ORALLY OR IN WRITING MADE OR COMMUNICATED TO BUYER,
INCLUDING, BUT NOT LIMITED TO, ANY OPINION, INFORMATION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT OR
REPRESENTATIVE OF SELLER, ANY ENGINEER OR ENGINEERING FIRM OR ANY OTHER AGENT,
CONSULTANT OR REPRESENTATIVE RETAINED BY SELLER.

          (c) THERE ARE NO WARRANTIES BY SELLER THAT EXTEND BEYOND THE FACE OF
THIS AGREEMENT AND THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 7.4.

          (d) BUYER ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 11.5 ARE
CONSPICUOUS.

     Section 11.6 Procedures for Indemnification.

          (a) The party that may be entitled to indemnity hereunder (the
“Indemnified Party”) shall give prompt notice to any party obligated to give
indemnity hereunder (the “Indemnifying Party”) of the assertion of any claim, or
the commencement of any suit, action or proceeding in respect of which indemnity
may be sought hereunder. Any failure on the part of any Indemnified Party to
give the notice described in this Section 11.6(a) shall relieve the Indemnifying
Party of its obligations under this Article XI only to the extent that such
Indemnifying Party has been prejudiced by the lack of timely and adequate notice
(except that the Indemnifying Party shall not be liable for any expenses
incurred by the Indemnified Party during the period in which the Indemnified
Party failed to give such notice). Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, promptly (and in any event within ten
(10) days thereof) after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to such claim, action, suit or proceeding.

-25-



--------------------------------------------------------------------------------



 



          (b) The Indemnifying Party shall have the right but not the obligation
to assume the defense or settlement of any third-party claim, suit, action or
proceeding in respect of which indemnity may be sought hereunder, provided that
(i) the Indemnified Party shall at all times have the right, at its or his
option and expense, to participate fully therein, provided that such defense
shall remain under the control of the Indemnifying Party, and, (ii) if the
Indemnifying Party does not proceed diligently to defend the third-party claim,
suit, action or proceeding within twenty (20) days after receipt of notice of
such third-party claim, suit, action or proceeding, the Indemnified Party shall
have the right, but not the obligation, to undertake the defense at his expense
of any such third-party claim, suit, action or proceeding.

          (c) The Indemnifying Party shall not be required to indemnify the
Indemnified Party with respect to any amounts paid in settlement of any
third-party suit, action, proceeding or investigation entered into without the
written consent of the Indemnifying Party, provided that if the Indemnifying
Party gives ten (10) days’ prior written notice to the Indemnified Party of a
settlement offer which the Indemnifying Party desires to accept and to pay all
Losses with respect thereto (“Settlement Notice”) and the Indemnified Party
fails or refuses to consent to such settlement within ten (10) days after
delivery of the Settlement Notice to the Indemnified Party, and such settlement
otherwise complies with the provisions of this Section 11.6 the Indemnifying
Party shall not be liable for Losses arising from such third-party suit, action,
proceeding or investigation in excess of the amount proposed in such settlement
offer. Notwithstanding the foregoing, no Indemnifying Party shall consent to the
entry of any judgment or enter into any settlement without the consent of the
Indemnified Party, if such judgment or settlement imposes any obligation or
liability upon the Indemnified Party other than the execution, delivery or
approval thereof and customary releases of claims with respect to the subject
matter thereof.

          (d) The Parties shall cooperate in defending any such third-party
suit, action, proceeding or investigation, and the defending Party shall have
reasonable access to the books and records, and personnel in the possession or
control of the other Party that are pertinent to the defense. The Indemnified
Party may join the Indemnifying Party in any suit, action, claim or proceeding
brought by a third party, as to which any right of indemnity created by this
Agreement would or might apply, for the purpose of enforcing any right of the
indemnity granted to such Indemnified Party pursuant to this Agreement.

     Section 11.7 Subrogation. Each Indemnifying Party hereby waives for itself,
himself or herself and its, his or her Affiliates any rights to subrogation
against any such Indemnified Party’s insurers for Losses arising from any
third-party claims for which the Indemnifying Party is liable or against which
the Indemnifying Party indemnifies any Indemnified Party and, if necessary, each
Indemnifying Party shall obtain waivers of such subrogation from its, his or her
insurers.

     Section 11.8 Nature of Payments. Any payment from Buyer or any of their
respective Affiliates to Seller or any of its Affiliates after the Closing
pursuant to this Article XI shall be treated for Tax purposes as an increase in
the Purchase Price, and any payment from Seller, Nuevo Energy or any of their
respective Affiliates to Buyer or its Affiliates pursuant to this Article XI
shall be treated for Tax purposes as a decrease in the Purchase Price.

-26-



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS

     Section 12.1 Schedules. Seller may, at its option, include in the Schedules
items that are not material in order to avoid any misunderstanding, and any such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgment or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement. Information disclosed in the Schedules shall
constitute a disclosure for all purposes under this Agreement notwithstanding
any reference to a specific section, and all such information shall be deemed to
qualify the entire Agreement and not just such section. Seller may amend the
Schedules prior to Closing by giving written notice to Buyer of such amendments,
and any such amendments shall be effective for all purposes; provided that any
such amendments shall be disregarded for the purposes of determining whether the
conditions to Closing contained in Section 7.1 have been satisfied.

     Section 12.2 Public Announcements. The Parties hereto covenant and agree
that, except as provided below, neither of them shall make, issue or release a
public announcement, press release, public statement or public acknowledgment of
the existence of, or reveal publicly, the terms, conditions and status of the
transactions provided for herein without the prior consent of Seller, in the
case of an announcement by Buyer, or the prior consent of Buyer, in the case of
an announcement by Seller, as to the content and time of release of and the
media in which such statement or announcement is to be made; provided, however,
that each of the Parties hereto expressly consents to the mutually agreed press
releases being issued on the date hereof by the other Party and provided further
that, in the case of announcements which outside counsel for any Party believes
such Party is required by law to make, issue or release, the making, issuance or
release of any such announcement by such Party shall not constitute a breach of
this Agreement if such Party shall have given, to the extent reasonably
possible, not less than twenty-four (24) hours’ prior notice to the other
Parties and shall have attempted, to the extent reasonably possible, to clear
the content and time of such announcement, statement, acknowledgment or
revelation with the other Parties. Each Party hereto agrees that it will not
unreasonably withhold any such consent or clearance.

     Section 12.3 Seller’s Access to Books and Records After Closing. After
Closing, Seller shall be permitted access to Nuevo Congo’s books, records,
Contracts and other documents or information which relate to periods at or prior
to Closing upon delivering reasonable notice to Buyer which notice shall specify
the reasonable grounds for requiring such access.

     Section 12.4 Fees and Expenses. Whether or not the transactions
contemplated by this Agreement are consummated, each Party shall each pay its
own expenses incident to the negotiation and preparation of this Agreement and
the consummation of the transactions contemplated hereby, including the fees of
their respective accountants, counsel and investment bankers.

     Section 12.5 Rights of Third Parties.

          Nothing in this Agreement, whether express or implied, other than the
indemnification provisions contained in Article XI, is intended to confer any
rights or remedies

-27-



--------------------------------------------------------------------------------



 



under or by reason of this Agreement on any Person other than the Parties
hereto, their respective successors and permitted assigns, nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third party to any Party to this Agreement, nor shall any provision herein
give any third party any right of subrogation or action over or against any
Party to this Agreement.

     Section 12.6 Confidential Information.

          (a) Buyer shall hold in strict confidence and shall cause its
attorneys, accountants, employees, advisers and other agents acting for or on
its behalf to hold in strict confidence, all documents and information
concerning Seller and, prior to the Closing Date, all information concerning
Nuevo Congo obtained pursuant to this Agreement or in connection with the
transactions provided for herein (except to the extent that such documents or
information (i) are required to be disclosed by Applicable Law or by any
Governmental Entity, (ii) are already generally available to the public (other
than as a result of a disclosure by Buyer or its representatives, or
(iii) become lawfully available to Buyer on a non-confidential basis from any
third party (excluding any Affiliates of Buyer) who is not under an obligation
of confidence. If the transactions provided for herein are not consummated, such
confidence shall be maintained and all such documents shall be returned to
Seller together with any copies thereof.

          (b) Seller shall hold in strict confidence and shall cause its
attorneys, accountants, employees, advisers and other agents acting for or on
its behalf to hold in strict confidence, all documents and information
concerning Nuevo Congo (except to the extent that such documents or information
(i) are required to be disclosed by Applicable Law or by any Governmental
Entity, (ii) are already generally available to the public prior to the date
hereof, or (iii) following the date hereof, are generally available (other than
as a result of a disclosure by Seller or its representatives). Within thirty
(30) days of the Closing Date, Seller shall deliver to Buyer all materials,
documents and information related to Nuevo Congo that is not required to be
retained by Seller pursuant to Applicable Law and in respect of any retained
documents, Seller shall deliver to Buyer copies thereof.

     Section 12.7 Waiver. Seller and Nuevo Energy, on the one hand, and Buyer
and Perenco on the other may, by written instrument, (a) extend the time for the
performance of any of the obligations or other acts of the other, (b) waive any
inaccuracies of the other in its representations and warranties, (c) waive
compliance with any of the covenants or closing conditions of the other
contained in this Agreement, and (d) waive the other’s performance of any of the
obligations set out in this Agreement, provided, however, that no Party may
grant any waiver, the effect of which would be unlawful. No waiver by a Party to
this Agreement of a breach of any term or condition hereof shall be construed to
operate as a waiver of a subsequent breach of any such term or condition or of
any other term or condition hereof.

     Section 12.8 Specific Performance. The Parties acknowledge that their
obligations hereunder are unique and that it would be extremely impracticable to
measure the resulting damages if either Party should default in its obligations
under this Agreement. Accordingly, in the event of the failure by a Party to
consummate the transactions contemplated hereby or to perform its obligations
hereunder, which failure constitutes a breach hereof by such Party, the

-28-



--------------------------------------------------------------------------------



 



non-defaulting Party may, in addition to any other available rights or remedies,
sue in equity for specific performance.

     Section 12.9 Entirety of Agreement; Non-reliance. This Agreement, including
the Exhibits and Schedules hereto, states the entire agreement of the Parties
and merges all prior negotiations, agreements and understandings, if any. The
Parties agree that, in dealing with third parties, no contrary representations
shall be made. Each of the Parties hereto agrees that: (a) the other Parties
(including their agents and representatives) have not made any representation,
warranty, covenant or agreement to or with such Parties relating to the Purchase
Transaction, other than those expressly set forth in this Agreement, and
(b) such Party has not relied upon any representation, warranty, covenant or
agreement relating to the Purchase Transaction, other than those referred to in
clause (a) above.

     Section 12.10 Dispute Resolution.

          (a) Any Sections permitting specific performance or injunctive relief,
any claim, controversy or other dispute arising out of this Agreement shall be
resolved pursuant to this Section 12.10. Seller or Nuevo Energy may initiate
dispute resolution procedures by sending written notice to Buyer and/or Perenco
or Buyer or Perenco may initiate dispute resolution procedures by sending
written notice to Seller and/or Nuevo Energy (in each case the Party receiving
such notice, the “Receiving Party”) specifically stating the claiming Party’s
claim and requesting dispute resolution. Within fourteen (14) days after the
date the Receiving Party received written notice of such dispute,
representatives of each Party with authority to settle the dispute shall meet an
attempt to resolve the dispute. If the dispute has not been resolved within
ninety (90) days after the date the Receiving Party received written notice of
such dispute, either Party may initiate arbitration proceedings in accordance
with Section 12.10(b).

          (b) If arbitration proceedings are initiated by any Party in
accordance with this Section 12.10, the arbitration shall be conducted in
accordance with the then current rules of the American Arbitration Association.
The Parties shall seek to mutually agree on a single arbitrator having at least
ten (10) years’ experience in the international energy industry. If the Parties
are unable to agree upon a single arbitrator, Buyer, on behalf of Buyer and
Perenco, and Seller, on behalf of Seller and Nuevo Energy, shall each select a
natural person who meets the qualifications for the arbitrator. These two
individuals together shall select a third natural person who meets the
arbitrator criteria and who shall serve as the arbitrator. The Federal
Arbitration Act, 9 U.S.C. §§ 1-15, as opposed to any state law regarding
arbitration, shall govern the arbitrability of all claims. The arbitrator shall
have authority to award compensatory damages only. The arbitrator’s award shall
be final and binding and may be entered in any court having jurisdiction
thereof. The arbitration shall be conducted in New York, NY. This
Section 12.10(b) shall be applicable except to the extent it is in conflict with
any other agreement to which both Parties are bound.

     Section 12.11 Attorney Fees. If any arbitration, legal action or other
Proceeding is brought for the enforcement of this Agreement or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in such
action or proceeding, in addition to any other relief to which it may be
entitled.

-29-



--------------------------------------------------------------------------------



 



     Section 12.12 Notices. Any notices or other communications required or
permitted under this Agreement shall be sufficiently given if personally
delivered or sent by commercial overnight delivery, facsimile (followed by
otherwise sufficient delivery within a reasonable time), or private expedited
courier service, or U.S. or United Kingdom mail addressed as follows:

         

  Seller:   Nuevo International, Inc.
1021 Main Street, Suite 2100
Houston, TX 77002
Attn: Mike Wilkes
Phone: + 1 713 652 0706
Fax: + 1 713 374 4899
 
       

  Copy to:   Nuevo Energy Company
1021 Main Street, Suite 2100
Houston, TX 77002
Attn: General Counsel
Phone: + 1 713 374 4880
Fax: + 1 713 374 4897
 
       

  Nuevo Energy:   Nuevo Energy Company
1021 Main Street, Suite 2100
Houston, TX 77002
Attn: General Counsel
Phone: + 1 713 374 4880
Fax: +1 713 374 4897
 
       

  Buyer:   Perenco S.A.
Lyford Manor
Lyford Cay
West Bay Street
PO Box N10051
Nassau
Bahamas
Attn: General Counsel
Phone: + 1 242 3627200
Fax: + 1 242 3627210
 
       

  Copy to :   Perenco
29 Duke of York Square
London, SW3 4LY
Attn: General Counsel
Phone: + 44 20 79018200
Fax: + 44 20 79018230

or to such other address as shall be furnished in writing by such Party. If
personally delivered, such communication shall be deemed delivered upon actual
receipt. If delivered by facsimile as

-30-



--------------------------------------------------------------------------------



 



described above, such communication shall be deemed delivered the next Business
Day after transmission (and sender shall bear the burden of proof of delivery).
If sent by expedited courier as described above, such communication shall be
deemed delivered as of the date of delivery indicated on the receipt issued by
the relevant courier service. If sent by mail as described above, such
communication shall be deemed delivered as of the date of delivery.

     Section 12.13 Amendment. This Agreement may be modified or amended only by
an instrument in writing, duly executed by the Parties hereto.

     Section 12.14 Further Assurances. After the Closing Date, the Parties,
without further consideration, agree to execute such additional documents as may
be reasonably requested by any other Party to carry out the purposes and intent
of this Agreement and to fulfill their respective obligations hereunder. In case
at any time after the Closing Date any further action is necessary or desirable
to carry out the purposes of this Agreement, the proper officers and directors
of each Party to this Agreement shall take all such necessary or desirable
action.

     Section 12.15 Governing Law. This Agreement shall be construed and
interpreted, and the rights of the Parties covered by and enforced, in
accordance with the laws of the State of Texas. To the extent that the
provisions of Section 12.10 are not applicable, each of the Parties hereto
irrevocably: (a) consents to the exclusive jurisdiction of any state or federal
court located in Harris County, Texas, in connection with any matter based upon
or arising out of this Agreement or the matters contemplated herein or therein;
(b) agrees that process may be served upon it in any manner authorized by the
laws of the State of Texas for such Party; and (c) covenants not to assert or
plead any objection which it might otherwise have to such jurisdiction and such
process.

     Section 12.16 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be one and the same Agreement and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party.

     Section 12.17 Binding Effect and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns, provided that neither this Agreement nor any
of the rights, benefits or obligations hereunder shall be assigned, by operation
of law or otherwise, by Seller or Nuevo Energy without the prior written consent
of Buyer or by Buyer or Perenco without the prior written consent of Seller;
provided, however, that the Parties specifically consent to the following future
assignments: (a) at any time by Buyer to its then parent corporation or to any
wholly-owned subsidiary of Buyer or its then parent corporation, (b) after or at
the Closing, as collateral for the financing of the transaction contemplated by
this Agreement or any principal credit facility of Buyer, Buyer may assign this
Agreement and Buyer’s rights hereunder and under other documents entered into in
connection herewith to financial institutions or their Affiliates providing any
such financing or any refinancing thereof; provided, however, that, upon
foreclosure or sale in lieu of foreclosure or deed in lieu of foreclosure or
deed of any of the assets of Buyer or its Affiliates of Buyer’s rights hereunder
or under other documents entered into in connection herewith, or a substantial
portion thereof, by or to any such financial institutions or their Affiliates,
the representations, warranties, obligations, covenants, agreements and
indemnities of Seller herein and in such other documents shall inure to the
benefit of such financial institutions (or their Affiliates) or any such
purchaser or grantee.

-31-



--------------------------------------------------------------------------------



 



     Section 12.18 Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws, such
provisions shall be fully severable as if such invalid or unenforceable
provisions had never comprised a part of the Agreement, and the remaining
provisions of the Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall automatically be inserted as a part of this
Agreement, a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and still legal, valid and
enforceable.

     Section 12.19 Meanings of Pronouns, Singular and Plural Words. All pronouns
used in this Agreement shall be deemed to refer to the masculine, feminine,
neuter, singular and plural, as the identity of the person to which or to whom
reference is made may require. Unless the context in which it is used shall
clearly indicate to the contrary, words used in the singular shall include the
plural, and words used in the plural shall include the singular.

     Section 12.20 Headings. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof.

     Section 12.21 Post-Signing Deliverable. Within 60 days of the date of this
Agreement, Seller shall delivery to Buyer a combined audited consolidated
balance sheet and consolidated statement of income of Nuevo Congo and Nuevo
Holding for the twelve month period ending December 31, 2003 together with such
supporting documentation as Buyer reasonably requires to enable it to verify the
figures. Seller shall also cause Nuevo Congo to give Buyer and its financial
advisers reasonable access to the books and records of Nuevo Congo to enable
them to perform such verification.

     Section 12.22 Additional Purchase Price Adjustments.

          (a) Within 30 days of Buyer receiving a combined audited consolidated
balance sheet and consolidated statement of income of Nuevo Congo and Nuevo
Holding for the twelve month period ending December 31, 2003 as contemplated in
Section 12.21, if Buyer determines that based on such balance sheet and
statement of income or the verification work referred to in Section 12.21 that
the adjustments to the Base Purchase Price contemplated in Section 2.2 are
inaccurate, Buyer shall be entitled to notify Seller that an adjustment is
necessary and Buyer and Seller shall work in good faith to mutually agree on any
necessary adjustments. If any such adjustment occurs prior to the Closing, the
adjustment to the Base Purchase Price contemplated in Section 2.2 shall be
revised to incorporate such adjustment. If, however, any such adjustment occurs
after the Closing, Seller shall pay Buyer or Buyer shall pay Seller, depending
on the direction of the adjustment, such amount within 10 days of the
determination of the amount of such adjustment. Any disputes regarding such
amount shall be resolved in accordance with the dispute resolution provisions in
Section 12.10.

For avoidance of doubt, any such adjustment in respect of the Net Working
Capital Deficit shall require a calculation of the difference between
$5,813,000.00 (being 100% of the current estimate of the Net Working Capital
Deficit of Nuevo Congo and Nuevo Holding as of the Effective Date) and the
adjusted figure calculated as above; thereafter 25% of such adjustment

-32-



--------------------------------------------------------------------------------



 



shall be utilized for the purpose of determining any payment between Buyer and
Seller pursuant to the above.

          (b) Within 30 days of the date on which the Tax Returns for Nuevo
Congo related to any period prior to the Effective Date have been filed, if
Buyer or Seller determines that, based on such Tax Returns, the adjustment to
the Base Purchase Price contemplated in Section 2.2(ii), as the same may have
been adjusted pursuant to (a) above, is inaccurate, Buyer or Seller shall notify
the other Party that an adjustment is necessary and Buyer and Seller shall work
in good faith to mutually agree on any necessary adjustment. The provisions of
Section 12.22(a) shall apply mutatis mutandis herein but taking account of any
prior adjustment pursuant to (a) above.

          (c) Parties shall ensure that there shall be no double counting of the
same amounts in making any adjustments as referred to above.

     Section 12.23 Nuevo Energy Obligations. To the extent that Nuevo Energy
sells all or the majority by value of its assets or Nuevo Energy is merged with
another entity, Nuevo Energy will, prior to such sale or merger, cause the
purchasing entity or successor entity, as the case may be, to issue a written
agreement, in a form satisfactory to Buyer (such satisfaction not to be
unreasonably withheld) accepting the obligations of Nuevo Energy under this
Agreement. In the event that an asset sale occurs, Nuevo Energy shall remain
jointly and severally liable with the purchasing entity in respect of such
obligations.

-33-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed on the date first above written.

             
 
  PERENCO S.A.:
 
           

  By:   /s/ Roland Fox    

     

--------------------------------------------------------------------------------


  Name:   Roland Fox    

  Title:   President    
 
           

  NUEVO INTERNATIONAL, INC.
 
           

  By:   /s/ James L. Payne    

     

--------------------------------------------------------------------------------


  Name:   James L. Payne    

  Title:   President    
 
           

  NUEVO ENERGY COMPANY:
 
           

  By:   /s/ James L. Payne    

     

--------------------------------------------------------------------------------


  Name:   James L. Payne    

  Title:   Chairman, President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1
DEFINED TERMS

     “Accountants” shall mean a nationally recognized accounting firm mutually
acceptable to both Buyer and Seller (which shall not be any certified public
accounting firm retained within the past two (2) years by either Buyer or
Seller; provided that if Buyer and Seller cannot mutually agree on such
accounting firm within thirty (30) days of the need for such accounting firm
arising, either Party may initiate arbitration proceedings pursuant to Section
12.10(b) for the purpose of having such accounting firm designated.

     “Affiliate” means (unless otherwise provided herein), with respect to any
Person, any other Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person.

     “Agreement” has the meaning set forth in the initial paragraph of the
Agreement.

     “Agreed Rate” means LIBOR plus 2%.

     “Amoco Stock Purchase Agreement” means the Stock Purchase Agreement dated
June 30, 1994 among Amoco Production Company, Walter International, Inc., Nuevo
Energy Company, Walter International Congo, Inc., Walter Congo Holdings, Inc.,
The Nuevo Congo Company and The Congo Holdings Company, as amended.

     “Amoco Tax Agreement” means the Tax Agreement dated February 23, 1995 among
Amoco Production Company, Amoco Corporation, Walter International, Inc., Walter
Congo Holdings, Inc., Nuevo Energy Company, Nuevo Holding, Walter International
Congo, Inc. and Nuevo Holding Sub.

     “Applicable Law” means any federal, state, or local (domestic or foreign)
statute, law, rule, regulation or ordinance or any judgment, order, writ,
injunction or decree of any Governmental Entity to which a specified Person or
property is subject.

     “Base Purchase Price” has the meaning set forth in Section 2.2(a) of the
Agreement.

     “Business Day” shall mean a day of the year on which U.S. banks are not
required or authorized to close.

     “Buyer” has the meaning set forth in the initial paragraph of the
Agreement.

     “Buyer Indemnified Parties” has the meaning set forth in Section 11.2 of
the Agreement.

     “Closing” means the closing of the transactions contemplated by this
Agreement, to be scheduled and held in accordance with Section 2.3.

     “Closing Date” means the date on which the Closing occurs, as determined in
accordance with Section 2.3 of the Agreement.

     “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     “Company” and “Companies” have the meanings set forth in the recitals.

     “Contract(s)” means, with respect to any specified Person, any written or
oral, contract, agreement, lease, or commitment to which such Person or its
properties are legally bound, or under which such Person is legally obligated,
whether on an absolute or contingent basis.

     “Convention” means the Convention, dated May 29, 1979, between the People’s
Republic of the Congo and Congolese Superior Oil Company and other parties named
therein, as amended.

     “Effective Date” means January 1, 2004.

     “Encumbrances” means any and all liens, charges, pledges, options,
mortgages, rights of refusal, deeds of trust, security interests, conditional
sales agreement, claims, assessments, transfer restrictions, title defects and
other restrictions or encumbrances of every type and description, whether choate
or inchoate and whether imposed by law, contract or otherwise.

     “Financial Statements” has the meaning set forth in Section 3.5 of this
Agreement.

     “GAAP” means United States generally accepted accounting principles applied
on a basis consistent with prior accounting periods.

     “Governmental Entity” means any court or tribunal in any jurisdiction
(domestic or foreign) or any federal, state, municipal, public, governmental,
legislative or regulatory body, agency, department, commission, board, bureau,
or other authority or instrumentality (domestic or foreign).

     “Indebtedness” means all debt obligations (whether for principal, interest,
premium, fees or otherwise and whether classified as current or long-term) for
or arising under (a) borrowed money (including all notes payable and all
obligations evidenced by bonds, debentures, notes or other similar instruments)
or purchase money indebtedness, (b) all reimbursement obligations under letters
of credit, bankers’ acceptances and similar instruments (whether or not
matured), (c) all obligations under conditional sale or other title retention
agreements relating to property purchased, (d) any sale-leaseback obligations or
lease obligations that would be required to be capitalized in accordance with
GAAP or (e) any guarantee or assumption of any of the foregoing, in clauses
(a) through (d) or guaranty to maintain minimum equity or capital in any Person
or any similar obligation.

     “Indemnified Party” has the meaning set forth in Section 11.6(a) of the
Agreement.

     “Indemnifying Party” has the meaning set forth in Section 11.6(a) of the
Agreement.

     “Knowledge” means, with respect to both Seller and Nuevo Congo, the actual
knowledge or belief of Seller and of the directors and officers of Nuevo Congo,
regardless of whether the knowledge of such person was obtained outside of the
course and scope of his duties to Nuevo Congo or to Seller, and such definition
is predicated on Seller’s representation to Buyer that Seller and Nuevo Congo
have conducted a due diligence inquiry of Nuevo Congo in order to

 



--------------------------------------------------------------------------------



 



verify the representations and warranties made by Seller and Nuevo Congo,
respectively, contained in this Agreement.

     “Latent ORRI Contract” means the Latent ORRI Contract, dated February 25,
1995, among Walter International, Inc., Walter Congo Holdings, Inc., Walter
International Congo, Inc., Nuevo Energy Company, Nuevo Holding, and Nuevo
Holding Sub.

     “Latent Working Interest Contract” means the Latent Working Interest
Contract, dated February 25, 1995, among Walter International, Inc., Walter
Congo Holding, Inc., Walter International Congo, Inc., Nuevo Energy Company,
Nuevo Holding, and Nuevo Holding Sub.

     “LIBOR” means the 3 month London Interbank Offered Rate for U.S. Dollar
deposits overnight, as quoted in the Financial Times on June 1, 2004.

     “Losses” has the meaning set forth in Section 11.2 of the Agreement.

     “Marine I JOA” means the Joint Operating Agreement, dated May 25, 1979, by
and among Société Nationale de Recherche et d’Exploitation Pétrolières
Hydro-Congo, Congolese Superior Oil Company, Cities Service Congo Petroleum
Company, and Canadian Superior Oil Ltd., as amended.

     “Material Adverse Effect” means a material and adverse change in, or effect
on, the assets or financial condition of Nuevo Congo, considered as a whole, or
the business or operations of Nuevo Congo, considered as a whole, as conducted
as of the date hereof.

     “Material Contracts” means all agreements or contracts to which Nuevo Congo
is a party, the performance of which involve or would involve future payments by
or to Nuevo Congo of amounts greater than $100,000.00 or the non-performance of
which would have a Material Adverse Effect but excluding all contracts entered
into by any Affiliate of the Buyer as Operator pursuant to the Marine I JOA.

     “Net Working Capital Deficit” means the difference (as shown in the
Financial Statements calculated in accordance with GAAP and adjusted pursuant to
Section 12.22) between :



  (a)   the sum of those line items comprising Current Assets (excluding
(i) Crude Oil Inventory (described as “Inventory” in the Financial Statements),
(ii) sums receivable from Affiliates (described as “Receivable from Nuevo
Energy” in the Financial Statements) and (iii) any asset associated with the
maritime tax claim asserted by the Government of the Republic of Congo on March
23, 2004) and     (b)   the sum of those line items comprising Current
Liabilities (excluding (i) Over Under Imbalance Liability (described as “Accrued
payable to the government of Congo” in the Financial Statements), (ii) U.S.
federal income tax liabilities, but including any net Tax benefit actually
received by Buyer or Nuevo Congo as a result of its payment of any Tax or any
contractual offsets under the Amoco Tax Agreement and (iii) any liability
associated with the maritime tax claim asserted by the Government of the
Republic of Congo on March 23, 2004).

 



--------------------------------------------------------------------------------



 



     “No Objection Notice” shall have the meaning set forth in Section 5.7 of
this Agreement.

     “Nuevo Energy” has the meaning set forth in the initial paragraph of the
Agreement.

     “Nuevo Congo” has the meaning set forth in the Recitals.

     “Nuevo Holding” means The Congo Holding Company Limited, a Texas
corporation.

     “Nuevo Holding Sub” means The Nuevo Congo Company, a Delaware corporation.

     “Official” means and includes: (a) any officer or employee of any
government or any department, agency or instrumentality (i.e., any legal entity
controlled by the government) thereof, or any person acting in an official
capacity on behalf of any such government, department, agency or
instrumentality; (b) any political party; (c) any official of a political party;
(d) any candidate for political office; or (e) any officer or employee of a
Public International Organization (e.g., United Nations, IM, World Bank).

     “Party” or “Parties” means, individually, Seller, Buyer and Nuevo Energy,
and, collectively, Seller, Buyer and Nuevo Energy.

     “Perenco” has the meaning set forth in the initial paragraph of the
Agreement.

     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization, Governmental Entity, or other entity.

     “Post-Closing Tax Period” means any Taxable Period beginning after the
Closing Date.

     “Pre-Closing Tax Period” means any Taxable Period ending on or before the
Closing Date.

     “Proceedings” means any and all actions, suits, hearings, investigations or
other proceedings by or before any arbitrator, court or Governmental Entity.

     “Purchase Price” has the meaning set forth in Section 2.2(a) of the
Agreement.

     “Purchase Transaction” has the meaning set forth in the third recital.

     “Second Latent Working Interest Contract” means the Latent Working Interest
Contract dated effective February 10, 1998 among CMS Nomeco Congo, Ltd. and
Kufpec (Congo) Ltd.

     “Seller” has the meaning set forth in the initial paragraph of the
Agreement.

     “Seller Indemnified Parties” has the meaning set forth in Section 11.3 of
the Agreement.

     “Seller’s Tax” has the meaning set forth in Section 6.2(c).

     “Settlement Notice” has the meaning set forth in Section 11.6(c) of the
Agreement.

 



--------------------------------------------------------------------------------



 



     “Stock” means all of the issued and outstanding capital stock of Nuevo
Congo.

     “Straddle Period” means a Taxable Period commencing before and ending after
the Closing Date.

     “Tax” or “Taxes” mean all taxes, charges, fees, duties, levies or other
assessments, including (without limitation) income, gross receipts, capital
stock, net proceeds, ad valorem, turnover, real, personal and other property
(tangible and intangible), sales, use, franchise, customs duties, excise, value
added, stamp, leasing, lease, user, transfer, fuel, excess profits,
occupational, interest equalization, windfall profits, unitary, severance and
employees’ income withholding, unemployment and Social Security taxes, duties,
assessments and charges (including the recapture of any tax items such as
investment tax credits), which are imposed by the United States, or any
Governmental Entity, including, without limitation, any interest, penalties or
additions to tax related thereto imposed by any Governmental Entity (including
any interest or penalties with respect to such Taxes).

     “Tax Items” has the meaning set forth in Section 6.2(a).

     “Tax Losses” has the meaning set forth in Section 6.1(a).

     “Tax Period” or “Taxable Period” means any period prescribed by any
Governmental Entity for which a Tax Return is required to be filed or a Tax is
required to be paid.

     “Tax Return” means any return or report, declaration, claim for refund,
information return or statement relating to Taxes, including any related
schedules, attachments or other supporting information, with respect to Taxes.

     “Tax Statute of Limitations Date” means the close of business on the 45th
day after the expiration of the applicable statute of limitations with respect
to Taxes, including any extensions thereof (or if such date is not a Business
Day, the next Business Day).

     “Transaction Taxes” means all sales, use, transfer, filing, recordation,
registration and similar taxes and fees arising from or associated with the
transactions contemplated by this Agreement.

     “Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

     “Yombo Permit” means the Yombo-Masseko-Youbi Exploitation Permit, as
assigned to Société Nationale de Recherche et d’Exploitation Pétrolières
Hydro-Congo pursuant to Decree No. 89/211, dated as of March 15, 1989.

 



--------------------------------------------------------------------------------



 



Schedule 3.1
Organization and Jurisdiction

Nuevo Congo Ltd.Nuevo Congo, a Cayman Island corporation is qualified to do
business in the Republic of Congo.

 



--------------------------------------------------------------------------------



 



Schedule 3.3
Capitalization

Nuevo Congo Ltd.:

Nuevo Congo Ltd.’s authorized shares are: 900,000 shares of common stock having
a par value of $1.00. Shares issued: 712,873 shares common stock.

Nuevo International Inc. is the holder of all 712,873 issued shares of Nuevo
Congo Ltd. common stock.

 



--------------------------------------------------------------------------------



 



Schedule 3.5
Financial Statements

 



--------------------------------------------------------------------------------



 



Schedule 3.6
Material Changes

None

 



--------------------------------------------------------------------------------



 



Schedule 3.7
Indebtedness

None

 



--------------------------------------------------------------------------------



 



Schedule 3.8
Litigation and Claims

Connecticut Bank of Commerce v. The Republic of Congo, Defendant, and CMS Oil
and Gas Company, et al., Garnishees – Case No. GN 1000095 in the 345th District
Court of Travis County, Texas

F. G. Hemisphere Associates, L.L.C. v. The Republic of Congo, Defendant, and CMS
Oil and Gas Company, et al. Garnishees – No. C-200257609 in the District Court
of Harris County, Texas, 127th Judicial District

Notices of Tax Adjustments from the Congolese Ministry of Economy, Finance and
Budget, dated June 16, 2003 regarding proposed adjustments to Congolese Tax
Returns for Nuevo Congo and Nuevo Holding Sub respectively, for tax years 2000
and 2001.

 



--------------------------------------------------------------------------------



 



Schedule 3.9
Title to Property

By virtue of the Second Latent Working Interest Contract, Nuevo Congo agreed to
pay to CMS NOMECO Congo, Ltd. 50% of the cash, proceeds, and revenues
attributable to Nuevo Congo’s 6.25% interest in the Convention, Marine I JOA and
the Yombo Permit, all as more fully set forth in the Second Latent Working
Interest Contract.

 



--------------------------------------------------------------------------------



 



Schedule 3.11
Receivables

None

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Insurance



•   Commercial General Liability which includes Environmental Coverage. Pol. #
TB1641004439-023, $1 million each occurrence with a $3 million general
aggregate, issued by Liberty Mutual Insurance Company   •   Excess Liability
Pol. X0949A1A03, $35 million umbrella coverage, issued by AEGIS Insurance
Services   •   Energy Package, Hull and Machinery Pol. # CPH5823, Hull &
Machinery (Conkouati), $22.9 million + $9.8 million, underwritten by Lloyds and
other U/W’s.   •   Worker’s Liability/Employer’s Liability Coverage – including
Voluntary Foreign Worker’s Compensation Insurance, Pol. Wa164d004439053,
$1 million each accident, Liberty Mutual Insurance Co.   •   P&I (Congo) FPSO
Conkouati, Pol. # M95F31022, $100 million each incident, Assurance Foreningen
Gard   •   Political Risk Insurance Contract # E345, $25 million underwritten by
OPIC.

 



--------------------------------------------------------------------------------



 



Schedule 3.13
Material Contracts

                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

1.
  Convention   May 25, 1979   People’s Republic of Congo, Congolese Superior Oil
Company, Cities Service Congo Petroleum Corp., Canadian Superior Oil Ltd.,
Societe Nationale de Recherches et d’Exploitation Petrolieres   Agreement
promoting collaboration among the Republic of Congo and international oil
companies to explore the Marine 1 Permit for the existence of hydrocarbons and
to develop and exploit any hydrocarbons discovered.
 
               
2.
  Amendment No. 1 to Convention   December 11, 1981   People’s Republic of
Congo, Cities Service Congo Petroleum Corp., CMS NOMECO Congo, inc., The Nuevo
Congo Company, Kuwait Foreign Petroleum Exploration Co. k.s.c. and Societe
Nationale de Recherches et d’Exploitation Petrolieres   Amending the terms of
the Convention
 
               
3.
  Amendment No. 2 to Convention   January 25, 1997   People’s Republic of Congo,
Cities Service Congo Petroleum Corp., IEDC (Congo) Ltd., Petrobras Internacional
S.A. and Societe Nationale de Recherches et d’Exploitation Petrolieres  
Amending the terms of the Convention

 



--------------------------------------------------------------------------------



 



                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

4.
  Joint Operating
Agreement   May 25, 1979   Congolese Superior Oil Company, Cities Service Congo
Petroleum Corp., Canadian Superior Oil Ltd., Societe Nationale de Recherches et
d’Exploitation Petrolieres   Agreement to jointly work the Marine 1 Exploration
Permit subject to the terms of the Convention.
 
               
5.
  Amendment No. 1 to JOA   December 11, 1981   Cities Service Congo Petroleum
Corp., CMS NOMECO Congo, inc., The Nuevo Congo Company, Kuwait Foreign Petroleum
Exploration Co. k.s.c. and Societe Nationale de Recherches et d’Exploitation
Petrolieres   Amending the terms of the JOA realigning Parties.
 
               
6.
  Amendment No. 2 to JOA   June 29, 1984   Amoco Congo Exploration Company,
Amoco Congo Petroleum Company, IEDC (Congo) Ltd., Cities Service Congo Petroleum
Corp., IEDC (Congo) Ltd., Kuwait Foreign Petroleum Exploration Co. k.s.c. and
Societe Nationale de Recherches et d’Exploitation Petrolieres   Amending the
terms of the JOA
 
               
7.
  Decree 253/79   May 15, 1979   Issued by the President and Central Committee
to Hydro-Congo   Exploration Permit
 
               
8.
  Protocol   June 29, 1981   The People’s Republic of Congo, Cities Service
Congo Petroleum Corporation, et al.    

 



--------------------------------------------------------------------------------



 



                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

9.
  Protocol Agreement   July 28, 1981   Ministry of Mines and Energy or the
Republic of Congo to Kufpec and I.E.D.C.    
 
               
10.
  Protocol Agreement   August 7, 1981   Ministry of Mines and Energy or the
People’s Republic of Congo to Kufpec, Hydro-Congo and Brasspetro    
 
               
11.
  Protocol Agreement   September 4, 1981   Ministry of Mines and Energy of the
People’s Republic of Congo and I.E.D.C.    
 
               
12.
  Ad-Hoc Agreement   December 11, 1981   Ministry of Mines and Energy of the
People’s Republic of Congo and IEDC.    
 
               
13.
  Specific Agreement   December 11, 1981   Ministry of Mines and Energy of the
People’s Republic of Congo and Brasspetro    
 
               
14.
  Decree 82/372   April 30, 1982   Issued by President and Head of State,
People’s Republic of Congo   Suspending time - Exploration Permit
 
               
15.
  Decree 17/83   January 27, 1983   Issued by President and Head of State,
People’s Republic of Congo    
 
               
16.
  Agreement   May 4, 1983   IEDC (Congo) Ltd and Kuwait Foreign Petroleum
Exploration Company (K.S.C.)   Ratifying assignments and dealing with financial
details.
 
               
17.
  Letter Agreement   May 10, 1983   Hydro-Congo and IEDC Services (U.K.)    
 
               
18.
  Letter Agreement   May 12, 1983   IEDC Services (U.K.) Ltd., Petrobras
Internacional S.A., et al.    
 
               
19.
  Letters (2)   June 14, 1983   Ministry of Mines and Energy or the Republic of
Congo to IEDC (Congo) Ltd.,    

 



--------------------------------------------------------------------------------



 



                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

20.
  Letter   May 8, 1984   From Ministry of Mines and Energy or the Republic of
Congo to Kuwait Foreign Petroleum Exploration Company (K.S.C.)    
 
               
21.
  Deed of Assignment of Convention   May 23, 1984   IEDC (Congo) Ltd. to Kuwait
Foreign Petroleum Exploration Company (K.S.C.)    
 
               
22.
  Deed of Assignment of Joint Operating Agreement   May 23, 1984   IEDC (Congo)
Ltd. to Kuwait Foreign Petroleum Exploration Company (K.S.C.)    
 
               
23.
  Deed of Assignment of Convention   June 29, 1984   IEDC (Congo) Ltd. to Amoco
Congo Petroleum Company.    
 
               
24.
  Deed of Assignment of Joint Operating   June 29, 1984   IEDC (Congo) Ltd. to
Amoco Congo Petroleum Company.    
 
               
25.
  Deed of Assignment of Convention   June 29, 1984   Kuwait Foreign Petroleum
Exploration Company (K.S.C.) to Amoco Congo Petroleum Company.    
 
               
26.
  Deed of Assignment of Joint Operating   June 29, 1984   Kuwait Foreign
Petroleum Exploration Company (K.S.C.) to Amoco Congo Petroleum Company.    

                     
27.
  Letters (5)   All dated June 29, 1984   a)   Amoco Congo Exploration Co.
(ACEC) and Amoco Congo Petroleum Co. (ACEC) to Ministry of Mines    
 
                   

          b)   Minister Mines & Energy to ACEC and ACEC    
 
                   

          c)   Minister of Mines to    

              ACEC and ACEC    

 



--------------------------------------------------------------------------------



 



                      Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

 
                   

          d) ACEC and ACEC to Hydro-Congo        
 
                   

          e) Hydro-Congo to ACEC and ACEC                        
28.
  Agreement   June 29, 1984   ACEC and IEDC (Congo) Ltd.    
 
               
29.
  Protocol   June 29, 1984   Hydro-Congo, ACEC, ACEC, et al.    
 
               
30.
  Assignment of the JOA   undated   IEDC (Congo) Ltd., Kuwait Petroleum
Exploration Co. K.S.C., et al.    
 
               
31.
  Assignment Act of the Convention   undated   Kuwait Petroleum Exploration Co.
K.S.C. , Kufpec (Congo) Ltd., et al.    
 
               
32.
  Letter   June 27, 1989   Kuwait Foreign Petroleum Exploration Co. K.S.C. to
Minister of Mines and Energy    
 
               
33.
  Letter   December 9, 1991   Ministry of Mines and Energy to Kuwait Foreign
Petroleum Exploration Co. K.S.C.    
 
               
34.
  Letter   October 24, 1992   Kufpec (Congo) Ltd. to ACEC    
 
               
35.
  Special Memorandum of Agreement   January 25, 1997   Republic of Congo, Kuwait
Foreign Petroleum Exploration Co. K.S.C., et al.    
 
               
36.
  Decree 89/211   March 15, 1989   Issued by President and Head of State,
People’s Republic of Congo   Granting the Yombo-Masseko-Youbi Exploitation
Permit carved out of the Marine 1 Exploration Permit.
 
               
37.
  Offtake Agreement   September 20, 1991   Societe Nationale de Recherches et
d’Exploitation Petrolieres, Amoco Congo Exploration Company, Amoco   Lifting
Agreement

          Congo Petroleum Company and KUFPEC (Congo) Limited    

 



--------------------------------------------------------------------------------



 



                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

38.
  Amendment to Lifting Agreement   July 4, 2001   Societe Nationale des Petroles
du Congo, CMS NOMECO Congo, Inc., The Nuevo Congo Company and Nuevo Congo Ltd.  
Amendment to Lifting Agreement
 
               
39.
  Yombo Fuel Oil Term
Contract   December 31, 2002   Fuel & Marine Marketing LLC, a Chevron Texaco
Company, CMS NOMECO Congo, Inc., The Nuevo Congo Company and Nuevo Congo Ltd.  
Sale of processed crude from Conkouati
 
               
40.
  Stock Purchase Agreement, as Amended by Amendments 1 - 5   June 30, 1994  
Amoco Production Company, Walter International, Inc., Nuevo Energy Company,
Walter International Congo, Inc., Walter Congo Holdings, Inc., Nuevo Holding Sub
and the Congo Holding created a Production Payment and a Royalty Adjustment, all
as more set forth in said agreement as amended.   Purchase shares of Amoco Congo
Exploration Company and Amoco Congo Production Company
 
               
41.
  Tax Agreement   February 23, 1995   Amoco Production Company, Amoco Congo
Exploration Co., et al.   Dealing with Dual Consolidated Losses
 
               
42.
  Agreement and Plan of Merger   February 24, 1995   The Congo Holding Company,
The Nuevo Congo Company, et al.   Merger with The Nuevo Congo Company with Amoco
Congo Production Co.
 
               
43.
  Agreement and Plan of Merger   February 24, 1995   Walter Congo Holdings
Company, Walter International Congo, Inc., et al.   Merger with Walter
International Congo, Inc. with Amoco Congo Exploration Co.
 
               
44.
  Inter-Purchaser Agreement   December 28, 1994   Walter International, Inc.,
Nuevo Energy Co., et al.    

 



--------------------------------------------------------------------------------



 



                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

45.
  Latent ORRI Contract   February 25, 1995   Walter International, Inc., Walter
Congo Holdings, Inc., et al.    
 
               
46.
  Latent Working
Interest Contract   February 25, 1995   Walter International, Inc., Walter Congo
Holdings, Inc., et al.    
 
               
47.
  Share Purchase
Agreement   February 10, 1998   Nuevo Energy Company and Kuwait Foreign
Petroleum Exploration Co. K.S.C.   Nuevo purchase of shares of KUFPEC (Congo)
Ltd.
 
               
48.
  Supplemental
Agreement   February 10, 1998   Nuevo Energy Company and Kuwait Foreign
Petroleum Exploration Co. K.S.C.   Nuevo purchase of shares of KUFPEC (Congo)
Ltd.
 
               
49.
  Reimbursement
Agreement   April 14, 1998   CMS Nomeco Congo, Ltd., CMS Nomeco Congo, Inc., et
al.    
 
               
50.
  Latent Working
Interest Contract   Effective Date of the Nuevo – Kufpec Stock Purchase
Agreement   CMS Nomeco Congo Ltd. and Kufpec (Congo) Ltd. (Nuevo Congo)    
 
               
51.
  Letter Agreement   August 30, 1999   CMS Nomeco Congo, Inc.. and The Nuevo
Congo Co.   Marketing fee arrangement
 
               
52.
  Special Memorandum of Agreement   January 25, 1997   The Republic of Congo,
Kuwait Foreign Petroleum Exploration Co. and Hydro-Congo   Clarifying Mining
Royalty provision of Convention
 
               
53.
  Standstill Agreement   February 10, 1998   Amoco Production Company, The Nuevo
Congo Company and CMS Nomeco Congo, Inc.   Relating to inter-relationship of the
Parties to the Amoco Stock Purchase Agreement with regard to Congolese Tax Audit
for Tax Years 1991 – 1994.
 
               
54.
  CABINDA GULF   7/131998   CMS NOMECO As Operator   Supply of tugs for lifting
operations

 



--------------------------------------------------------------------------------



 



                  Name of Contract

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

  Subject Matter of Contract

--------------------------------------------------------------------------------

55.
  SURF –
OCA   10/1/2002   CMS NOMECO As Operator   Supply of crew change maritime
transportation
 
               
56.
  PELEGRINI   1/7/2001   CMS NOMECO As operator   Catering service on Conkouati
– Yombo
 
               
57.
  SEACOR   April 2003   CMS NOMECO As operator   Supply of Utility boat
 
               
58.
  PORION   2/17/2003
Amended
On 3/13/2003   CMS NOMECO As Operator   Contract labour
 
               
59.
  GATSISTA   N/A   CMS NOMECO As Operator   Contract labour
 
               
60.
  SITRAD   N/A   CMS NOMECO As Operator   Contract labour

 



--------------------------------------------------------------------------------



 



Schedule 3.14
No Violation by Seller

 



--------------------------------------------------------------------------------



 



Schedule 3.15
Undisclosed Liabilities

None

 



--------------------------------------------------------------------------------



 



Schedule 3.16
Compliance with Laws

None

 



--------------------------------------------------------------------------------



 



Schedule 3.18
Taxes

Notices of Tax Adjustments from the Congolese Ministry of Economy, Finance and
Budget, dated June 16, 2003 regarding proposed adjustments to Congolese Tax
Returns for Nuevo Congo and Nuevo Holding Sub respectively, for tax years 2000
and 2001.

 



--------------------------------------------------------------------------------



 



Schedule 3.20
Books and Records

None

 



--------------------------------------------------------------------------------



 



Schedule 4.3
No Violation by Buyer

 



--------------------------------------------------------------------------------



 



Schedule 5.2
Conduct of Business Prior to the Closing Date

None

 



--------------------------------------------------------------------------------



 



Schedule 7.8
Stock Certificates; Closing Documents

 